Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 1 of 56

                                                                         1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                           CASE NO. 19-81181-MC-Matthewman

         MINALKUMAR PATEL,

                         Petitioner,              WEST PALM BEACH, FLORIDA
                 vs.
                                                        AUGUST 27, 2019
         UNITED STATES OF AMERICA,
                                                         PAGES 1 - 56
                       Respondant.
         _________________________________/


                            TRANSCRIPT OF MOTION HEARING
                       BEFORE THE HONORABLE WILLIAM MATTHEWMAN
                           UNITED STATES MAGISTRATE JUDGE

         APPEARANCES:

         FOR THE PETITIONER:       STEVEN H. SADOW, ESQ.
                                   260 PEACHTREE STREET, N.W.
                                   Suite 2502
                                   Atlanta, Georgia 30303

                                   ROBYN LYNN SZTYNDOR, ESQ.
                                   233 Pheonetia Avenue
                                   Suite 8
                                   Coral Gables, Florida 33134


         FOR THE RESPONDENT:       ADRIENNE ROSEN, AUSA
                                   PETER LASERNA, AUSA
                                   U.S. Attorney's Office
                                   99 NE 4th Street
                                   7th Floor
                                   Miami, Florida 33132




         REPORTED BY:              DIANE M. MILLER, RMR, CRR,
                                   Official Court Reporter
                                   701 Clematis Street
                                   West Palm Beach, FL 33401
                                   (561)514-3728
                                   diane_miller@flsd.uscourts.gov
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 2 of 56

                                                                         2


      1                           P-R-O-C-E-E-D-I-N-G-S

      2              THE COURT:    All right, good afternoon.

      3              Let's go ahead and call the case.

      4              For the moment, this is a sealed proceeding.        We will

      5   address that in a little while; but, for the moment, the

      6   courtroom is sealed, and the transcript is sealed until I order

      7   otherwise.

      8              THE COURTROOM DEPUTY:      Calling case number

      9   19-81181-MC-Matthewman, Minalkumar Patel against the United

     10   States.

     11              THE COURT:    All right.   Let's get appearances first

     12   of all, starting with the United States.

     13              MS. ROSEN:    Good afternoon, Your Honor; for the

     14   United States, Adrienne Rosen and Peter Laserna.

     15              THE COURT:    Good afternoon.

     16              And for the movent, Mr. Patel.

     17              MR. SADOW:    Good afternoon, Your Honor; Steve Sadow,

     18   and my counsel from Florida.

     19              MS. SZTYNDOR:    Robin Sztyndor.

     20              THE COURT:    All right, good afternoon.     And you also

     21   have who else with you?

     22              MS. SZTYNDOR:    Mr. Patel.

     23              MR. SADOW:    Mr. Patel.

     24              THE COURT:    All right, thank you.

     25              All right.    So I set down this hearing for today.       I

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 3 of 56

                                                                         3


      1   don't want either side to assume or get the impression that

      2   because I set this hearing down for today that I believe that

      3   an evidentiary hearing is necessary or appropriate.

      4               What I did was set the matter down because it is

      5   somewhat unusual and complex.      I wanted to get a response from

      6   the Government which I did get, and then I wanted to just

      7   address some issues here with Counsel and then determine what,

      8   if anything, should be done.      So let me start off by just

      9   asking Counsel some questions.

     10               First of all, let me ask the Government, your

     11   position is that the only challenge here is to the accounts

     12   held in Mr. Patel's name, and LabSolutions is not challenging

     13   the seizures at this time and that involves the six enumerated

     14   accounts.

     15               MS. ROSEN:   That's correct, Your Honor.

     16               THE COURT:   And Mr. Sadow or Miss Sztyndor, do you

     17   agree with that?

     18               MR. SADOW:   I agree with it that we are moving only

     19   as to the six seizure warrants against Mr. Patel.         But as the

     20   Court will hear a little later, I believe, the money that is

     21   seized from Mr. Patel comes through LabSolutions.         So you may

     22   inexplicably have to determine some things on that, should the

     23   Court deem that appropriate.

     24               THE COURT:   Right.

     25               And one of the questions I have it is whether or not

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 4 of 56

                                                                         4


      1   Mr. Patel even has standing to claim money held by a

      2   third-party entity, so we can address that.

      3              The sealing issue is something I want to address, and

      4   I'm not talking about the unsealing of the affidavits.         I'm

      5   talking about -- what I did when I -- when I got this, after

      6   consulting with the clerk, instead of having six different case

      7   numbers, it seemed wise to consolidate into one case number,

      8   which is 19-81181-MC-WM.     Now, at this point, there are, I

      9   believe, 17 docket entries within that case.        Is there any

     10   reason why those 17 docket entries need to remain sealed?

     11              I don't like sealing, if I don't have to.        The

     12   federal courts are against sealing, if not necessary.         So my

     13   question is:    Those docket entries one through 17, they do not

     14   involve the affidavits underlying the seizure warrants.            They

     15   involve things such as the movant's motion, the motions for pro

     16   hac vice, the Government's response, things of that nature.            Do

     17   those -- do those need to remain under seal?        Let me ask Miss

     18   Rosen first.

     19              MS. ROSEN:   Your Honor, the Government does not

     20   object to those entries being unsealed.

     21              THE COURT:   All right.    And what about this hearing,

     22   for purposes of just argument right now, does this hearing need

     23   to be sealed?

     24              MS. ROSEN:   So to the extent that we stay in legal

     25   argument, then the Government has no objection.        I guess, if we

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 5 of 56

                                                                          5


      1   end up entering a territory that we feel should be sealed, if

      2   Your Honor, would like, I can say something at that time.

      3              THE COURT:   That would be fine.

      4              And what about that, Mr. Sadow, do you agree with

      5   that?

      6              MR. SADOW:   I do, Your Honor, simply enough.

      7              THE COURT:   Okay.   So what I'm going to do, I am

      8   going to -- I'll enter an order directing the clerk to unseal

      9   docket entries one through 17 in case number 19-81181.

     10   Additionally, this hearing transcript will not be sealed

     11   unless, upon the request of either party, I find that, at some

     12   point, it should be sealed.

     13              So the court reporter knows, it is not -- this

     14   transcript is not sealed.

     15              Now, by saying that I'm unsealing docket entries one

     16   through 17, that does not mean I am in any way ordering the

     17   unsealing of the -- of affidavits underlying the seizure

     18   warrants for the related documents.

     19              All right.   So let me ask a preliminary question

     20   because this is one that I have been considering.         The

     21   Government did not obtain a search warrant under Rule 41.           The

     22   Government obtained a seizure warrant under 21 United States

     23   Code 953(f) and the forfeiture statute.       So my question is

     24   this.   Since the Government did not obtain a search warrant

     25   under Federal Rules of Criminal Procedure 41, which typically

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 6 of 56

                                                                         6


      1   is of a house or a business, I'm questioning whether Rule

      2   41(g) -- a return of property motion under Rule 41(g) is even

      3   applicable here because it seems to the Court this is a

      4   forfeiture case, not a search warrant case under Rule 41.          And

      5   I don't believe the application was at all premised upon Rule

      6   41 of the Federal Rules of Criminal Procedure.        So that's an

      7   issue that has -- I haven't seen the parties brief that issue

      8   or address that issue, but I wanted to raise that issue here.

      9              So let me first ask the Government what your

     10   position is.

     11              MS. ROSEN:   Your Honor, I apologize for taking out my

     12   phone.   I just wanted to make sure that I had the wording of

     13   this statute.

     14              Typically, when items are seized or forfeited from

     15   defendants, Rule 41(g) is what they file under because I

     16   believe that the exact language is that "property was taken

     17   from the defendant;" however, Rule 41 does not come into play

     18   until a criminal indictment has been filed, and that's our

     19   section 2B in our brief.     So 41(g) is what I have typically

     20   seen a motion to return property, whether it was obtained by

     21   seizure warrant, search warrant, or another means.

     22              THE COURT:   What if a forfeiture is filed by the

     23   Government, either civil or criminal, is 41(g) still

     24   applicable?

     25              MS. ROSEN:   No, but only to the extent that there

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 7 of 56

                                                                         7


      1   exists another adequate remedy at law; and so in those

      2   circumstances, the defendant would have -- for example, if it

      3   were criminal forfeiture, they would have an opportunity to

      4   object to the order of forfeiture.      If it were civil

      5   forfeiture, they would have the opportunity to file a claim.

      6              Here, we are a week-and-a-half, two weeks out from

      7   the seizure, and so those proceedings haven't been filed yet;

      8   but 41(g), I typically haven't seen that sort of win the day as

      9   the vehicle other than by, let's say, a third-party post

     10   conviction.

     11              THE COURT:   All right, thank you.

     12              What about that, Defense Counsel, or Movant -- I

     13   should say Movant's Counsel.

     14              MR. SADOW:   Your Honor, when Movant filed his papers

     15   seeking the unsealing of the affidavits plus return of the

     16   property, we had nothing to go on but the face of the seizure

     17   warrant.   The seizure warrant does not make reference to any

     18   specific statute or any statute, for that matter.         So upon

     19   looking at that, I'm unable to determine on its face whether it

     20   is civil in nature, whether it is criminal in nature, whether

     21   it is civil and criminal in nature.      So having nothing else to

     22   go on, I use the provision of Rule 41(g) because it makes

     23   reference to return of seized property or return of property.

     24              THE COURT:   All right, thank you.

     25              MR. SADOW:   But if I might, I am not in disagreement.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 8 of 56

                                                                         8


      1   41(g) -- if this were purely civil, if it were purely civil,

      2   41(g) would basically be turned into a motion for the Court to

      3   exercise equitable jurisdiction as opposed to a criminal rule

      4   of procedure provision.     But I understand the Government's

      5   brief to suggest it has been seized under civil and criminal,

      6   because they make reference to 981, 21 -- excuse me, 18 U.S.C.

      7   981, as well as a reference to 853 -- 21 U.S.C. 853, which

      8   would be the criminal provision.      So I'm not trying to box the

      9   Court in.    I'm just saying that when we filed, I had no other

     10   basis upon which to actually argue for jurisdiction other than

     11   Rule 41(g).

     12               THE COURT:   All right, and I understand.

     13               Additionally, the Government makes a jurisdictional

     14   argument as to whether I can rule on the Rule 41(g) motion, and

     15   I guess the issue really isn't whether I can rule.         The issue

     16   would be whether it can be by a report and recommendation or an

     17   order, I guess is the issue.

     18               Would you agree with that?

     19               MS. ROSEN:   Yes, Your Honor.    And there is really no

     20   case law in the circuit on point, but this question has been

     21   raised in other jurisdictions and so we just wanted to flag it

     22   for the Court.

     23               THE COURT:   Right, and I understand that.

     24               What about that, Mr. Sadow?

     25               MR. SADOW:   Strangely enough, the Court does have

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 9 of 56

                                                                         9


      1   some jurisdiction, if it is a civil matter and civil matter

      2   alone.   If it is a hybrid, I would believe that you do a report

      3   and recommendation, it would go to a district court for final

      4   decision.

      5               THE COURT:   Yeah.   I think as far as the unsealing of

      6   the affidavits underlying the search warrant and the related

      7   documents, I think that's something that I can enter an order

      8   on.   As far as the -- if I decide that Rule 41(g) is

      9   appropriate and should be considered, I think it would have to

     10   be by way of an R and R, if I were going to grant relief.

     11   That's something I'm still continuing to look at.

     12               But even if Rule 41(g) applies and even if I have

     13   jurisdiction to consider the motion either by way of an R and R

     14   or an order -- and I mean the motion for return of monies -- is

     15   this really the rare circumstance where the Court should invoke

     16   it's discretion to exercise equitable jurisdiction pursuant to

     17   U.S. versus Dean which I think is the Eleventh Circuit case on

     18   this?

     19               In other words, getting past whether 41(g) applies to

     20   this scenario where it is a seizure warrant, getting past

     21   whether I do it by an R and R or an order, as far as return of

     22   monies, is this a case where the Court should invoke its

     23   discretion under United States versus Dean because -- its

     24   equitable discretion because it is one of the rare

     25   circumstances contemplated by Dean?      What is the Government's

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 10 of 56

                                                                        10


      1   position on that?

      2              MS. ROSEN:    Your Honor, I would go to section 2B of

      3   our brief where we talk about the equitable -- the framework

      4   for equitable relief, and I think the first point is really the

      5   most salient to this.     This idea of whether the Government

      6   exhibited callus disregard in seizing the property, and I think

      7   Your Honor would agree that we went through the seizure warrant

      8   process as required, Your Honor carefully considered the

      9   matter, and so this seems to be as far from callus disregard as

     10   one can get.

     11              The other factors don't apply quite as neatly because

     12   a lot of the case law deals with cases where what was seized

     13   was what would be evidence at a criminal trial, for example.

     14   So it doesn't fit quite as neatly with the other factors.

     15   However, that being said, there is, on page 6 of our brief, the

     16   Matter of Seizure of Merchants and Marine Bank Accounts where

     17   another district court found that that even if somebody needs

     18   money to pay their lawyer -- I mean, we all need money to do

     19   things -- this is not the kind of "need" that the equitable

     20   factors are intended to address.

     21              And then further, just to skip ahead a little bit on

     22   this idea of whether he has a right to this money to pay his

     23   lawyers, and that's -- that's our section C.

     24              THE COURT:    Sixth Amendment issue.

     25              MS. ROSEN:    Yes, Your Honor.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 11 of 56

                                                                        11


      1              THE COURT:    And I know that you mention there is no

      2   indictment or arrest at this point, and the case law does seem

      3   to indicate that if there is no right -- no arrest or

      4   indictment, that the Sixth Amendment doesn't yet kick in, and I

      5   understand that argument.

      6              MS. ROSEN:    So from our position, especially

      7   somewhere where we have said that the Government will be

      8   initiating forfeiture proceedings in the near future, I don't

      9   have an exact date, but it is -- the Government investigation

     10   is continuing, and the Government will be initiating forfeiture

     11   proceedings.    The movant will have an adequate remedy of law.

     12   And the cases in here talk about, for example, that same case

     13   says a 73-day delay after seizing before initiating forfeiture

     14   proceedings didn't invoke the equitable jurisdiction of the

     15   court.   And so to Your Honor's pointed question, the

     16   Government's position is that no, this is not a case where

     17   equitable jurisdiction should be exercised.

     18              THE COURT:    All right, thank you.

     19              Defense Counsel -- I mean Movent's Counsel,

     20   Mr. Sadow.

     21              MR. SADOW:    May I approach the podium on this one?

     22              THE COURT:    Yes.

     23              MR. SADOW:    Thank you.

     24              Respectfully, Your Honor, I think your focus may be

     25   too narrow.    So if I can lay a little groundwork, maybe I can

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 12 of 56

                                                                        12


      1   shed some light.

      2              THE COURT:    All right.

      3              MR. SADOW:    Search warrant is issued to search

      4   LabSolutions at or about --

      5              THE COURT:    A seizure warrant.

      6              MR. SADOW:    No, no, a search warrant --

      7              THE COURT:    Okay.

      8              MR. SADOW:    -- at or about the same time seizure

      9   warrants are issued by Your Honor for -- we are dealing with

     10   the six accounts of Mr.     Patel.    As I said, the face of the

     11   seizure warrant doesn't indicate whether it is criminal or

     12   civil.   It just says, you have permission to seize.

     13              I, according to the Court's order, conferred with

     14   Counsel, and I asked the questions that you would expect.          Are

     15   you willing to give me any information from the affidavits?

     16   Are you willing to release any of the funds?        And we wouldn't

     17   be here if the answer was yes, so you can assume the answer was

     18   no.

     19              I filed paperwork a week ago, six days ago in which

     20   the only thing that I can guess, at that point, is that this is

     21   most likely a criminal-related seizure because the search

     22   warrant for LabSolutions.      It turns out, it is both criminal

     23   and civil, at least according to the Government.         So I go to

     24   the statutes even prior to yesterday and say, okay, here is

     25   where we are.    The Government says that they can seize this

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 13 of 56

                                                                        13


      1   under 21 -- I'm sorry, 18 U.S.C. 981(b) which allows them to

      2   seize.   And I look at 983, which is the procedural aspect of

      3   civil forfeiture, and that says, if you look at (j)(3), which

      4   would be 983(j)(3), that the Government could have accomplished

      5   the same thing by obtaining a temporary restraining order from

      6   Your Honor, not a seizure warrant.       If they obtain a temporary

      7   restraining order from Your Honor, it's done without notice.

      8   It is done with probable cause.      I'm assuming, since probable

      9   cause has a meaning, the same meaning as it would in 981, the

     10   same meaning it could have in 21 U.S.C. 853, but then I have

     11   the right -- the movent has the right to come into court and

     12   ask for a hearing to determine whether that restraining order,

     13   temporarily on the basis of probable cause, can be challenged.

     14              So I say all right.     The Government gets to choose

     15   the seizure and not a restraining order.        I get a restraining

     16   order, I get to come in a challenge.       A seizure, what do I get

     17   to do?

     18              The Government's position is simple.        "You don't get

     19   to do anything, you simply have to sit back and wait for us to

     20   do something; and when we have decided that it is time to do

     21   something, we will let you know," so that the $10.8 million

     22   plus that has been seized out of my client's accounts should

     23   just remain with the Government.       He should get no access to it

     24   at all until the Government makes its move.        But if I'm doing a

     25   restraining order, I get to come in and explain to you what I

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 14 of 56

                                                                        14


      1   think is the real basis here for why I'm before the Court.

      2              Are all of the assets tainted or are part of them

      3   untainted?    And "untainted" means the equivalent of "substitute

      4   property."    That really hasn't been the focus, but it is.

      5   Untainted assets are substitute property.        Substitute property

      6   cannot be seized or restrained prior to conviction -- Eleventh

      7   Circuit, everybody knows that.

      8              So how do I get the Court to allow me to make the

      9   argument, "I could if it were a temporary restraining order as

     10   opposed to a seizure"?     And I'm suggesting that you don't have

     11   to say "Rule 41(g)."     You don't have to say "equitable

     12   jurisdiction" in the traditional sense that the Government

     13   would have you do it or Your Honor has brought up that there

     14   must be a remedy within 981, when you play it off again 983, to

     15   be able to come in and say to the Court, under whatever

     16   restrictions are necessary, the Government has to show that

     17   everything seized, $10.8 million is tainted.        Have they done

     18   that?   I don't have a clue.     Why?   Because I don't have the

     19   affidavits.    I don't know anything that's in the affidavits.            I

     20   don't know whether they went to the Court with a certain

     21   theory, with a certain violation, I don't know.         But I'm

     22   suggesting that the Court has equitable power to hold the same

     23   type of hearing, now that I know where the Government is coming

     24   from, under 981, a seizure, as the Court could under 983.

     25   There is nothing that says you can't.       It is simply a question

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 15 of 56

                                                                        15


      1   of whether or not the Court wishes to do so.

      2               Now, let me take it a step further.      The Government's

      3   position would be, well, you will get a chance to do that soon

      4   enough because we are going to file a civil forfeiture

      5   complaint.

      6               I understand the Court has been on the bench for a

      7   while.    I have been doing this for a few years myself.        I know

      8   what is going to happen.     A civil forfeiture complaint will be

      9   filed, at some point.     My assumption is, in this district, that

     10   that's filed wherever the Government deems it appropriate.          The

     11   only reason we are in West Palm Beach, if I think I understand,

     12   is because the BB&T accounts that they seized were in West Palm

     13   Beach.    But that forfeiture will not go to Your Honor, that

     14   would go to a United States District Court Judge by assignment.

     15   And the moment that I try to do something on the civil

     16   forfeiture end, I'm either going to have one or two things

     17   happen.   One, they are going to seek extension and not file

     18   right away; or two, when they do file, they are going to shut

     19   me down and say, we are not giving you the affidavit, we want

     20   to stay the civil forfeiture case.       And I'm in exactly the same

     21   position I am right now, $10.8 million of my client's money

     22   seized without any determination as all versus -- tainted

     23   versus untainted.

     24               What I'm asking the Court to do -- and I'm trying to

     25   put this in a broad sense, I'm not -- I hesitate to say this as

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 16 of 56

                                                                        16


      1   a criminal defense attorney, but I'm really not interested in

      2   who their witnesses are.     I don't care who told them what.

      3   They can redact every bit of that out of the affidavits.           I'm

      4   interested in the theory behind the forfeiture which would be

      5   the seizure of all of the funds in my client's accounts.

      6              I don't know what they presented to Your Honor.          I

      7   don't know whether it was based on some theory of healthcare or

      8   whether it is based on something related to that.         I'm simply

      9   asking for enough information so that I can then say to the

     10   Court, "I, with the burden of proof, can come in and ask you to

     11   take a second look at this on the question of tainted versus

     12   untainted."    That's the jurisdiction I'm asking the Court

     13   equitably to entertain.

     14              And interestingly enough, when I was conversing with

     15   the Government, they said, "Well, you know, the Judge already

     16   found probable cause."

     17              I said, "Yeah, I know that."

     18              "Well, he found probable cause."

     19              I understand that too; but I don't know everything,

     20   of course, or even part of what they said to you.

     21              There was an interesting line in a case called

     22   McCorkle which is out of the Middle District of Florida several

     23   years ago, has to do with F. Lee Bailey and the seizure of a

     24   lot of money; and one of the things that the judge was asked of

     25   by counsel in that case was to recuse themselves because they

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 17 of 56

                                                                        17


      1   already made a probable cause finding.       And that judge said,

      2   strangely enough in response to this, "Judges are frequently

      3   called upon to reconsider preliminary decisions in light of a

      4   more fully developed record, I don't need to recuse myself."

      5   And that was in footnote 11.

      6              And that's all I'm asking for here.       I'm not asking

      7   for Your Honor to give away the store.       I'm not asking for the

      8   Government to tell me about its witnesses or its investigation.

      9   To be honest, I'm not interested in all of that.

     10              I have to assume they seized $20 million from

     11   LabSolutions which I'm not here to argue.        The money in my

     12   client's account comes, in fact, out of LabSolutions, so we are

     13   going through the flow.     There must be something that they have

     14   come to Your Honor about LabSolutions that is suggestive that

     15   it is entirely criminal activity.       I can disprove that.       I have

     16   evidence in which I can come before the Court and say that not

     17   everything that's gone through LabSolutions is, in fact,

     18   related to criminal activity, even if I assume the Government's

     19   theory here being telemedicine and genetic testing.         When do I

     20   get a chance to do that?

     21              And what I'm saying is, Your Honor, you can exercise

     22   your equitable powers and jurisdiction to make those

     23   determinations at this time without it harming the Government.

     24   I understand their compelling interest.        There is no question

     25   about that.    I can't win an argument if they show compelling

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 18 of 56

                                                                        18


      1   interest, and that's why I'm not asking for everything.            I'm

      2   asking for redacted.     And I don't care whether I get a

      3   paragraph per page, if it tells me what it is that the Court

      4   was able to see in order to make a determination about tainted

      5   versus untainted funds.     That, you have the power to do under

      6   an Eleventh Circuit decision called Robinson.        And it is an old

      7   one, but it is still good law.

      8              THE COURT:    What is the cite?

      9              MR. SADOW:    The cite is 734 F.2d 735.

     10              THE COURT:    734, 745?

     11              MR. SADOW:    No, 735; I'm sorry, Your Honor.

     12              THE COURT:    Okay.

     13              MR. SADOW:    It is a 1984 decision, so it's just a

     14   couple years after the split.

     15              THE COURT:    All right.

     16              MR. SADOW:    And they talk about the equitable power

     17   under the supervisory powers of the court, and they don't go

     18   into the analysis of callus disregard and so forth which I

     19   understand is essentially a 41(g)/equitable jurisdiction issue.

     20              What I'm saying is the Government can be protected

     21   here.   The Court can give us a potential remedy akin to what I

     22   would have if it was a temporary restraining order.         And again,

     23   I think this is very important because if the probable cause

     24   couldn't be tested prior, prior to the filing of a forfeiture

     25   complaint, then 18 U.S.C. 983(j) would not exist because, as I

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 19 of 56

                                                                        19


      1   said, on that temporary restraining order, it is filed prior to

      2   a complaint for forfeiture, prior to an indictment in this

      3   status.    And exactly where we are now, you have to make a

      4   finding of probable cause just like you have done, but it

      5   allows a movent to come in and say, we would like to be heard

      6   as well.

      7               And Your Honor can say, you know, I'm only interested

      8   in hearing this point as far as your evidence goes.

      9               But I have that evidence.     I have evidence that will

     10   show that at least 30 percent if not more of the money that

     11   goes into LabSolutions has nothing to do with telemedicine and

     12   genetics.    And if that is true, if I can prove that, then maybe

     13   not all of the money in LabSolutions is tainted money, assuming

     14   that's the Government's theory.      So I'm looking for that

     15   opportunity.

     16               The Court can, of course, say, you know, under the

     17   law, I don't have to do it.      I know that, I realize that.

     18               You can say, I am going to exercise my discretion, I

     19   don't want to do it.

     20               I'm saying, this is a situation -- we are not talking

     21   about $50,000 or $100,000, you are talking about $10.8 million;

     22   and the notion of right to counsel, Sixth Amendment and so

     23   forth, none of that really comes into play at this moment.

     24               I agree that the Government is 100 percent on point

     25   by saying the Sixth Amendment right to counsel has not kicked

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 20 of 56

                                                                        20


      1   in because it is not an adversarial criminal proceeding yet.

      2   Case law is true.    However, as the Court well knows, there is a

      3   Fifth Amendment due process right to counsel that kicks in

      4   under certain circumstances.      The most would be in Miranda in a

      5   pre-adversary position in which you have a right to counsel if

      6   the individual, prior to any proceedings starting, is to be

      7   questioned.    And I'm not saying that I need to invoke that now,

      8   I'm just saying that if the Court finds that assets are

      9   untainted, funds are untainted, that portion isn't forfeitable.

     10   And if it is not forfeitable, they can't keep it.         It is no

     11   longer a question of whether I have it for right to counsel.

     12   That's how Luis came up, but they didn't deal with the statute

     13   itself.

     14              Interestingly enough -- and I'm almost finished, I

     15   appreciate the Court giving me the time -- the Fourth Circuit

     16   in a case called Chamberlain which was decided in 2017.            It is

     17   United States versus Chamberlain -- it's L-A-I-N at the end --

     18   it is 868 F.3d 290, Fourth Circuit 2017.        And I use this case

     19   because the Fourth Circuit amongst all of the circuits was the

     20   only one that held that substitute assets could be restrained

     21   or seized before trial.     It disagreed with everybody else.        And

     22   the Fourth Circuit said, you know, "It is time for us to look

     23   at it again."    And they did, and what they wind up saying --

     24   and I'm looking at about three quarters of the way through the

     25   opinion, the Fourth Circuit en banc says, "In sum, the Supreme

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 21 of 56

                                                                        21


      1   Court has signaled there is a firm distinction between the

      2   Government's authority to restrain tainted and untainted

      3   assets," which is what I am now saying, this is under the

      4   statute, not under the Sixth Amendment.        And it goes on to say,

      5   "The Government is able to obtain a pretrial restraining order

      6   over only those assets that are directly subject to forfeiture

      7   as property traceable to a charged offense."

      8              And then they go on and say, "If it is untainted, you

      9   can't seize it.    You can't restrain it, and it can't be taken

     10   away from a given individual."      It doesn't make any difference

     11   whether it is adversarial or nonadversarial because the statute

     12   only governs be it 981, be it 982, be it 853, 982 -- excuse me,

     13   18 U.S.C. 982 being the criminal one, it doesn't make any

     14   difference.    It is only for tainted assets.      And I'm suggesting

     15   here, given the opportunity, I can at least show you and carry

     16   our burden that -- maybe not all, at least under the

     17   Government's theory, but a substantial portion of so

     18   $10.8 million is not tainted.      Money has gone into that account

     19   for years prior to anything to do with telemedicine.         And, of

     20   course, I don't know what the Government's tracing position is

     21   because I don't have the affidavit.

     22              So I think you understand -- and you have been very

     23   patient -- the kind of relief I'm seeking.        That really is my

     24   entire argument for today.

     25              THE COURT:    Right.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 22 of 56

                                                                        22


      1              In a nutshell, it seems that what you are saying is

      2   even though you would eventually be right -- have a right to

      3   seek redress and have a hearing when the Government files a

      4   forfeiture proceeding, you need to have a hearing now, at this

      5   time, in order to address the issue before the delay in that

      6   happening.

      7              MR. SADOW:    Your Honor is, at least in part, correct.

      8   I don't think I'm ever going to get that hearing in a

      9   forfeiture case.

     10              THE COURT:    Why is that?

     11              MR. SADOW:    Because as soon as they file for civil

     12   forfeiture and I start filing, they will move to stay.          It

     13   happens in every single forfeiture case I have ever had.

     14              THE COURT:    I'll turn to you in just a moment.

     15              MS. ROSEN:    I just wanted the -- I just want --

     16   before this goes too much further on this civil forfeiture

     17   aspect, I just -- if the Government has a right to forfeit

     18   something criminally, we also have the right to forfeit it

     19   civilly.   My reference to civil forfeiture does not indicate

     20   how the Government plans to proceed.       I just mentioned civil

     21   forfeiture -- and I believe it is in our brief -- to make the

     22   record complete.    And so I'm sorry to interrupt, but I just

     23   wanted to make clear that may not be where the Government is

     24   going.

     25              MR. SADOW:    All right.    And that's even another

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 23 of 56

                                                                        23


      1   reason why because now you could be talking about months and

      2   months and months if not potentially years, if they choose to

      3   go the criminal route.     And even if they file a civil

      4   forfeiture, as the Court I'm sure knows, should an indictment

      5   be returned, there is no doubt that within the indictment in

      6   the forfeiture section, there will be reference to the same

      7   property, and therefore the civil forfeiture will go by the

      8   wayside.

      9              So the question is:     If it is untainted -- if I can

     10   prove to you it is untainted, why is it that the movent should

     11   be forced to be without funds for a considerable period of

     12   time?

     13              Now there are other potential remedies that,

     14   depending on where the Court is going on this, but I would like

     15   to leave it where it is until I get a little more information.

     16              THE COURT:    Thank you.

     17              All right, Miss Rosen.

     18              MS. ROSEN:    Your Honor, Mr. Sadow, at one point,

     19   said, "Everyone knows that the Government cannot restrain

     20   substitute assets prior to conviction."        The Government knows

     21   that as well.    The only funds that we have sought in this case

     22   were pursuant to seizure warrant.       And not to get too much into

     23   the weeds on Luis, but in Luis, there are funds restrained

     24   under Section 1345 which is a civil remedy which allows for the

     25   restraint of traceable assets or property equivalent thereto,

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 24 of 56

                                                                        24


      1   and that was what the Government had restrained property under.

      2   And the Court in Luis said, you can't do that, you have to give

      3   back the portion that you are not saying is traceable.          So that

      4   would be the criminal equivalent of substitute assets.

      5              In this case, we don't have any substitute assets

      6   restrained, and Luis changed nothing about whether the

      7   Government is allowed to restrain traceable assets, and Luis

      8   talks about tainted versus untainted funds; but all of the

      9   cases prior to that talked about whether there was a probable

     10   cause finding or not.     And so we can analogize those terms,

     11   right.   If there is a probable cause finding, those would be

     12   tainted funds under the Luis; if there is no probable cause

     13   finding, untainted.

     14              And so the seizure warrants in this case show us that

     15   everything is under the tainted funds umbrella.         So when we

     16   were conferring, Mr. Sadow asked me if we were going to release

     17   any untainted funds; and, I said, "We don't have any."

     18   Everything we have seized has been pursuant to seizure warrant,

     19   which necessarily required Your Honor's probable cause finding

     20   not only as to the factual basis but as to the reason why we

     21   pursued the warrants under 853(f) as opposed to a protective

     22   order under 853(e), and Your Honor necessarily made that

     23   decision in granting the seizure warrants.

     24              THE COURT:    What about Mr. Sadow's argument that the

     25   Government is really trying to indefinitely seize the funds at

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 25 of 56

                                                                        25


      1   issue here, he is not going to get a hearing and that even

      2   though this was a 853(f) application, he should be entitled to

      3   a hearing here and not have to wait until the Government

      4   decides to institute forfeiture proceedings whether they are

      5   civil or criminal?

      6               MS. ROSEN:   So as to the first question, there was a

      7   lot of speculation in Mr. Sadow's argument, and I know it is

      8   based on many years of experience where certain things happen

      9   in cases.    As we have said, 73 days was found not to be an

     10   unreasonable period of time.      We are at less than two weeks,

     11   and so I don't disagree that at some point, it would be

     12   unreasonable.    And there are protections in place under CAFRA,

     13   the Civil Asset Forfeiture Reform Act, that require us to give

     14   notice, give the -- any claimant an opportunity to file a

     15   claim, and then to respond to that.       And even under CAFRA, we

     16   have 60 days in which to notice the owner of the property.

     17   They have I think 30 days to file -- 30 or 60 days to file a

     18   claim, and then we have 90 days to respond to that.         So even

     19   baked into the cake is at least 150 days that the Civil Asset

     20   Forfeiture Reform Act would say is reasonable.

     21               On the criminal side, if there is a criminal

     22   indictment, they would -- that includes these assets, they

     23   would get notice at that time; and so this notion of -- of

     24   having a hearing immediately after the seizure is just not

     25   supported by the case law.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 26 of 56

                                                                        26


      1               I would also like to quote from Kaley versus United

      2   States.    I know there were multiple Kaley opinions.       This is

      3   the Supreme Court decision at 134 S. Ct. 1090, this is 2014;

      4   and on page 1105, the Court talks about when a grand jury has

      5   found probable cause and then the owner of the property or the

      6   purported owner of the property requests a hearing, and what

      7   the judge -- what the court says there is, "In considering such

      8   findings of probable cause, we have never thought the value of

      9   enhanced evidentiary procedures for their costs."         In other

     10   words, if the grand jury has found probable cause, there is no

     11   right to -- there is no reason to proceed to an evidentiary

     12   hearing at the sort of post-indictment pretrial stage.          There

     13   is no reason to go to an evidentiary hearing because you

     14   already have a finding.

     15               And here, I would equate the Court's finding for the

     16   seizure warrant to the grand jury's finding that there is no

     17   reason to have a hearing at this time because somebody, not the

     18   Government, an independent person has evaluated whether

     19   probable cause exists, and therefore that these funds are

     20   tainted.

     21               THE COURT:   Let me ask you.    I know that the

     22   Merchants and Marine Bank case, the court indicated that seven

     23   days was not unreasonable for initiation of civil or criminal

     24   forfeiture; and then in the motion for return of all monies

     25   seized case, a delay before initiation of administrative

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 27 of 56

                                                                        27


      1   forfeiture was not reasonable.      And I know Mr. Patel's alleged

      2   funds were seized under two weeks ago, and their concern is

      3   that this money is going to be seized and they are not going to

      4   get an adequate hearing to show that these funds or part of

      5   these funds were not tainted, that they were, in fact,

      6   untainted.    Is the Government planning on instituting civil or

      7   criminal forfeiture in the near future?

      8               MS. ROSEN:   I'm hesitating only because I want to

      9   make sure we are using the same definition of "near future."

     10   The Government investigation is under way, and there is a

     11   proposed date for the next -- for the next type of action in

     12   the case.    And if it would help Your Honor, we could, in camera

     13   discuss -- discuss where, you know, what the -- what that

     14   timeframe looks like.

     15               THE COURT:   Okay, I understand.

     16               MS. ROSEN:   I think I have one more point.

     17               THE COURT:   Sure, go ahead.

     18               MS. ROSEN:   Just as to the issue of whether -- that

     19   they have facts that show that not all of the money that went

     20   to LabSolutions was part of telemedicine, I just want to point

     21   out that there are more theories of forfeiture than just

     22   proceeds forfeiture, and so I just wanted to raise that issue.

     23               I also -- and I don't think Your Honor -- I don't

     24   think that this will change Your Honor's opinion, but I just

     25   want to say that, yes, this is a lot of money; and, obviously,

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 28 of 56

                                                                        28


      1   this is a large investigation, a large case.        And I think the

      2   same -- we should look through the same lens at someone who --

      3   where we have seized $10.8 million and someone we seized

      4   $10,000 from because the issue is not the amount of money, the

      5   issue is not -- and at this point, it is not even whether he

      6   has a right to pay his counsel.      The issue is whether --

      7   whether this individual was given due process; and, based on

      8   all of the facts and circumstances, I believe it is clear that

      9   the Government has.

     10              THE COURT:    Right.   I think their main issue is when

     11   and where Mr. Patel, the movant, is entitled to a hearing.

     12   That seems to be their main focus.

     13              MS. ROSEN:    And I guess on the issue of when they are

     14   entitled to an evidentiary hearing specific to the tracing of

     15   the funds, there is no statute or case that gives them an

     16   automatic right to that hearing.       The line of cases that

     17   proceeded Luis required, first of all, a showing of need by the

     18   defendant that the funds were needed to pay for an attorney.

     19              Now, let's -- let's just assume for now, let's say a

     20   criminal indictment does come down, and so let's say the Sixth

     21   Amendment does attach.     At that point, in order to get that

     22   evidentiary hearing, the defendant would still need to make

     23   some showing that the Government got it wrong in order to be

     24   entitled to that hearing.      And it is not a matter of right and,

     25   quite frankly, these hearings are very rarely happen.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 29 of 56

                                                                        29


      1              Luis is what they requested it under.        As Your Honor

      2   is aware, again, since there are no -- Luis focused on two

      3   points:   One, the Sixth Amendment; and two, the fact that there

      4   were untainted assets.     But Luis itself did not grant a general

      5   right to a hearing.     And the cases that preceded it, Monsanto

      6   it and Kaplan, also did not grant this automatic hearing.

      7              Now, if it is a criminal cause, the affidavit will be

      8   turned over at some point as part of discovery.         And in a

      9   criminal case, there will be an opportunity to dispute

     10   everything, including the evidence and including the

     11   forfeiture, and that would be the appropriate time.         And so if

     12   a criminal case is instituted, then -- then the affidavit will

     13   come as part of discovery and so --

     14              THE COURT:    Let me ask you a question.      This is a --

     15   the seizure warrants in this case were issued pursuant to

     16   Title 21, United States Code, 853(f), and 18 United States

     17   Code, 981(b)(2).    Have you found any case in which a court,

     18   where a seizure warrant was issued under those sections,

     19   allowed a hearing in this context on a -- either whether it is

     20   a Rule 41(g) return of property, or a due process claim?           Are

     21   you aware of any case federally where that has occurred?

     22              MS. ROSEN:    No, Your Honor.    And in this

     23   jurisdiction, I think the best analogue is the Bennett case.

     24              THE COURT:    Right.   That's Judge Rosenbaum's, and I

     25   was going to ask you about that in just a minute because that

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 30 of 56

                                                                        30


      1   also deals with the related issue here which is the motion to

      2   unseal the affidavits, the seizure warrant affidavits along

      3   with the motions to seal themselves.       And I read Bennett where

      4   Judge Rosenberg [sic] denied the request to unseal the motion

      5   to seal -- denied the request to unseal the affidavits

      6   underlying the warrants; however, she granted the unsealing of

      7   the motions to seal because the Government had already

      8   disclosed its argument in it's papers or its oral argument, one

      9   of the two.    That's the way I understood Bennett.

     10              But I'm just trying to understand if there is any

     11   case out there where, under this scenario, which again it is

     12   853(f) and the 981(b)(2), whether a movement has come in and

     13   said, I don't want to wait for a forfeiture proceeding to

     14   start, I'm entitled to a hearing right now because, you know,

     15   it is a lot of money and I'm shut down or I'm bankrupt,

     16   whatever it is, and that a court has said, yes, I'm going to

     17   give you a hearing in this context as opposed to waiting for

     18   the forfeiture to begin.

     19              MS. ROSEN:    Your Honor, we did not find any cases in

     20   our research, and I didn't see in opposing Counsel's briefs,

     21   although, you may have done more research that I'm unaware of.

     22              THE COURT:    All right.    I will ask him the same

     23   question in a minute.

     24              Let me ask you this regarding Bennett.        Obviously,

     25   the Government's position is that you have a compelling

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 31 of 56

                                                                        31


      1   interest in preventing the unsealing of the seizure warrant

      2   affidavits.    Is there any redaction that in any way could be

      3   made?

      4              MS. ROSEN:    Your Honor, it is our position that -- I

      5   mean, pretty much every page involves facts of the

      6   investigation, facts of the tracing, discussions of things very

      7   specific to the investigation; and so at this time, my answer

      8   is no, I don't see a path that way.

      9              Now, if there is an indictment and the indictment is

     10   unsealed after that time, there may be -- there may be some way

     11   to work through it; but, at this point, it would just be too

     12   revealing.

     13              THE COURT:    And what about the motions to seal that

     14   were filed?    It seems like Judge Rosenbaum, in Bennett,

     15   indicated that there was really no harm in releasing the

     16   motions to seal or unsealing the motions to seal.         What's the

     17   Government's position on that?

     18              MS. ROSEN:    I'm just rereading our motion.

     19              THE COURT:    You are welcome to take a few moments and

     20   respond, after I hear from opposing Counsel, Mr. Sadow; but I

     21   did want to ask you a couple other questions too.

     22              Does the Government have a compelling interest in

     23   protecting an ongoing criminal investigation and in preserving

     24   directly forfeitable or tainted assets for forfeiture in this

     25   case?

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 32 of 56

                                                                        32


      1              MS. ROSEN:    Yes, Your Honor.

      2              THE COURT:    Okay.   And what is -- what can you tell

      3   me about the basis for that that would not be needed to be

      4   contained within a sealed proceeding?

      5              MS. ROSEN:    Your Honor, any time the Government has

      6   an ongoing investigation that involves speaking with other

      7   individuals, involves financial analysis, involves the conduct

      8   of individuals and/or a company, the release of any of that

      9   information could -- could put not only the investigation in

     10   harm's way but also individuals.

     11              Obviously, I'm not saying anything very specific to

     12   this case; but, in general, those are the concerns about

     13   disclosing information in a Government investigation.          Nothing

     14   in what we are dealing with here makes this different from

     15   other Government investigations.

     16              THE COURT:    All right.    And I'll let you take a look

     17   at what you needed to take a look at to let me know about the

     18   motions to seal which are relatively short and brief, whether

     19   the movent has a right to those to be unsealed.

     20              And before I turn to Mr. Sadow, you had suggested

     21   that you would appear ex parte to just advise me of the

     22   timeframe of any future actions by the Government.         I'm

     23   considering that very seriously, and we could do that this

     24   afternoon.

     25              MS. ROSEN:    Okay.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 33 of 56

                                                                        33


      1              THE COURT:    But before I decide on that, let me turn

      2   to Mr. Sadow.

      3              And before I forget, I know that you had filed a

      4   motion for refund of filing fees on the ex parte -- not the ex

      5   parte, the pro hac vice applications.

      6              MR. SADOW:    Yes, Your Honor.

      7              THE COURT:    And I think that's appropriate.       One of

      8   the reasons that I consolidated them is because, as you know,

      9   when you file -- there is a limit on how many pro hac vice

     10   applications you can file, number one, and you have to pay a

     11   fee.   I felt it was unfair for you to have to file multiple pro

     12   hac vice motions, when it is really the same case and the same

     13   issue.   So that's why you are only required to have one pro hac

     14   vice motion.    I granted it under the context of this case which

     15   is the 19- -- I'm sorry, which is the 19-81181-MC-WM, and I

     16   will grant your request to refund -- I forget the exact

     17   amounts, but whatever the amount was in the motion, I will

     18   grant the request to have the clerk refund that money.          I think

     19   that's only fair.

     20              So what about the rest of it, my colloquy with the

     21   United States representative and attorney?        What is your

     22   position on all of that?     Because this is an important issue,

     23   and I wanted to hear from you, and I know it is important to

     24   Mr. Patel.   It is also very important to the United States.

     25              MR. SADOW:    Of course.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 34 of 56

                                                                        34


      1              THE COURT:    And I have not found -- and I need to

      2   address that.    I have not found one case with this factual

      3   scenario where any judge, whether district judge or magistrate

      4   judge, had a hearing when it is a 853(f) and 981(b)(2) seizure

      5   warrant -- have the type of evidentiary hearing you want or

      6   hearing you want prior to a forfeiture proceeding being

      7   instituted.    So if there is a case you are aware of, let me

      8   know, and then any other thing you wanted to respond to was

      9   fine.

     10              MR. SADOW:    Thank you, Your Honor.

     11              One thing I'm in accord with the Government on is we

     12   are seeking due process.     The question becomes -- at least what

     13   the Government is saying, what they consider due process

     14   clearly is not what we consider due process.        So let me address

     15   the question the Court just asked.

     16              I have not found a single case which indicated that a

     17   movant in Mr. Patel's position is entitled to a hearing.

     18   Entitlement suggests that not to grant one would be error.          I

     19   can't argue to the Court not to grant it would be error.           I'm

     20   suggesting that the Court can exercise its discretion under the

     21   supervisory powers of the Court to hold such a hearing in the

     22   context -- in the same way it would do so if this was a 983(j)

     23   restraining order.

     24              THE COURT:    Do you have a case where a court has done

     25   that, where the Government moved under 853(f) and 981(b)(2) and

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 35 of 56

                                                                        35


      1   decided to do that?

      2              MR. SADOW:    The answer to that is no, I do not.

      3              THE COURT:    All right, go ahead.

      4              MR. SADOW:    And clearly, what the Government has

      5   chosen as a vehicle stops me from being able to invoke

      6   983(j)(1) or actually (j)(3) on its face.        I'm suggesting

      7   though that if that reasoning is applied to a hearing to

      8   determine between tainted and untainted assets, it holds from a

      9   logical standpoint the same.      That is nothing in 981 that says

     10   you can't hold a hearing.      There is nothing in 853 that says

     11   you can't hold a hearing.      The question is whether or not you

     12   choose to exercise your discretion to do so.

     13              Now let me turn to a couple of the other things.

     14              What the Government has said at least twice now is

     15   that you have necessarily determined in granting the seizure

     16   warrants that all of the funds are tainted.        I challenge that.

     17   I don't know how it has been presented to Your Honor, and I

     18   don't know whether or not you were actually focused at the time

     19   in determining on a specific account or specific funds what was

     20   and what was not necessarily tainted.       Now, if you did and that

     21   is within the papers of the Government, of course, I still

     22   haven't seen it; but, if Your Honor has necessarily found that,

     23   that's one thing.    But there is nothing that states that or

     24   indicates that which is why I went to McCorkle and said,

     25   sometimes, you just don't have the whole story yet.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 36 of 56

                                                                        36


      1              And again, I'm not -- the issue here is what was the

      2   Court seizure order permitting.      It permitted the seizure

      3   because probable cause was shown.       Was probable cause shown as

      4   to all of the funds?     I don't know that.     But if I have

      5   evidence that I can bring to court to say that not all of the

      6   funds are tainted, due process, I'm suggesting, should at least

      7   open that door to give me a shot at doing so.        And here, I

      8   think we are in that posture.

      9              And strangely enough -- now we go back to the

     10   affidavits.    The Government argument was, you don't know all of

     11   the our theories of forfeiture.      A compelling interest in

     12   keeping something sealed would not be under the theories of

     13   forfeiture.    That's not going to reveal their investigation in

     14   the sense of witnesses or evidence.       The theory is a theory.         I

     15   want to combat the "theory."      And then they go on to say the

     16   facts of tracing is also something that should remain sealed.

     17   With all due respect, it is either traceable or it is not

     18   traceable.

     19              Now if they say the whole process is illegal, that's

     20   one thing, but there is no reason why any of that needs to be

     21   redacted from an affidavit.      A compelling interest, according

     22   to the Government is, any time they are investigating, it is a

     23   compelling interest.     That's not what the case law says.

     24   That's not what the judge did in Bennett.        In Bennett, the

     25   judge went through all of the information that he had before

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 37 of 56

                                                                        37


      1   him and said, "Based on what I've got" --

      2              THE COURT:    That she had.

      3              MR. SADOW:    I'm sorry, that she had -- wrong

      4   jurisdiction, don't know -- that she had, "that it was

      5   compelling."    If the Court wants to go through and make that

      6   analysis, by all means, I have to accept what the Court does.

      7   But just because an investigation is under way, we know that.

      8              As I wrote in my motion, I have been told by

      9   Mr. Loper that my client is a target, so there is no question

     10   about a criminal investigation.      The question becomes:      What is

     11   going to be revealed that will harm -- irreparably harm or

     12   potentially cause a harm to the Government's investigation?

     13   And I'm suggesting the theories of forfeitability do not.          The

     14   facts of tracing do not because those, if I'm correct, I could

     15   be able to rebut in a hearing to determine whether the funds

     16   are tainted or untainted.

     17              You know, this tainted versus untainted is a

     18   developing part of the law.      And if the Court goes back through

     19   into the '80s and '90s and into the 2000s, you will see that

     20   forfeiture is beginning to shrink.       There is a new attitude

     21   about forfeiture.    And you can say in Kaley, for example -- and

     22   the Government wants to use that to say probable cause -- Kaley

     23   was a grand jury indictment; historically, the grand jury makes

     24   a determination of probable cause, and the Supreme Court of the

     25   United States said, very simply, "We are not going to do away

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 38 of 56

                                                                        38


      1   with that."    That's not the same thing that we have here.

      2              Respectfully, historically, seizure warrants are

      3   fairly a new creature, and that's a determination the judge can

      4   make.   And as the judge said in McCorkle, you know, "I might be

      5   able to get more information and change my mind;" so we are not

      6   talking about the same thing there.

      7              I'm just -- and then you look at Luis, and Luis is

      8   basically saying, for the first time, let's focus on tainted

      9   versus untainted; and then Chamberlain, as I cited earlier from

     10   the Fourth Circuit, is saying, really, the focus under the

     11   statute should be tainted versus untainted.        And respectfully

     12   to the Government, I'm not sure they even know what 983 permits

     13   and doesn't permit for timing wise.       983(a)(1)(A)(i) speaks in

     14   terms of a nonjudicial forfeiture.       A nonjudicial forfeiture,

     15   under the law, is less than $500,000.       A judicial forfeiture is

     16   over $500,000.    Clearly, we are over 500,000.      All of these

     17   rules dealing with will 983(a)(1) and other provisions deal

     18   with nonjudicial forfeiture.      So the idea that you have this

     19   amount of time and that amount of time, that's all when you are

     20   dealing with an administrative agency.       It is not when you are

     21   dealing with a judicial forfeiture.

     22              So the amount of time that the Government chooses to

     23   take is obviously an issue.      And with all due respect, the idea

     24   that I'm going to get access or a hearing to determine tainted

     25   versus untainted, be it civil, be it criminal, the Government

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 39 of 56

                                                                        39


      1   knows that's not going to happen.       They are going to attempt to

      2   shut it down every single time we get to it.        And their

      3   position is going to be, Judge, you don't have to give him a

      4   hearing, and the law says that.      So I'm saying:     Why should we

      5   have to wait?    If I can't meet my burden, if you choose to give

      6   me a redacted affidavit that says nothing more than "here is

      7   their theory of forfeiture and here are the facts of tracing,"

      8   if I can't meet my burden, game is over.        They get to keep it.

      9   What is the harm to them to do that?       And I suggest the answer

     10   to that is there is no harm, they just don't want to do it

     11   because they run the risk that Your Honor might say, you know

     12   what, 10.8 million, I can see where you can trace 7 million or

     13   maybe even 8 million, but that still leaves a couple million

     14   that you have to give back to him.       They don't have to worry

     15   about that, if they take the position that there should never

     16   be a hearing.    And there is no right to hearing under civil

     17   forfeiture.    There is no right to hearing under up criminal.

     18   Once the grand jury returns the indictment, I can't test

     19   probable cause anymore.     That's Kaley.    Then I have to come in

     20   and the only argument to make is, under Luis, my client has no

     21   money to pay for me.     And clearly, I'm not in a position right

     22   now to make an argument or I probably wouldn't be standing

     23   here.   So I have no argument there either.

     24              THE COURT:    Well, that is good news for you.

     25              MR. SADOW:    Yeah, potentially, depends on where it

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 40 of 56

                                                                        40


      1   might be come from which is a whole other question.

      2              But I'm suggesting to the Court that here, you could

      3   use your discretion and supervisory power to say, you know

      4   what, this is a unique situation, I didn't necessarily focus

      5   only on "tainted versus untainted;" I looked at the affidavit

      6   in toto, and I'm willing to take another look at it and give

      7   the movant an opportunity to show me why I might have been

      8   incorrect as to all of the assets.       That's really all that we

      9   are asking.

     10              THE COURT:    All right.    Just so you -- I'm inclined

     11   to very briefly hear from the Government ex parte as to the

     12   timing of any of their future planned actions.         I think that

     13   has relevance to how I decide to proceed in this case.          So I'm

     14   going to, after we conclude the public hearing here, just very

     15   briefly address that issue with the Government in a sealed,

     16   in-camera fashion.

     17              MR. SADOW:    I understand, and I believe that even

     18   when it may hurt you, that it is imperative to be as candid as

     19   one can possibly be with the Court.

     20              I have figured a way around this problem.        I have a

     21   verified claim ready for filing directly with the U.S.

     22   Attorney's Office; and that verified will kick in the 983(c),

     23   and they have 90 days.     If they don't file within 90 days, I

     24   get the money back.     But that also gives them the option to

     25   seek a continuance of that time for filing.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 41 of 56

                                                                        41


      1              Now, I don't want to wait 90 days, and I don't want

      2   to deal with the idea of a continuance.        So if the Court is

      3   considering what it is considering, you might consider the fact

      4   that you lay down the law and say, guess what, folks, you don't

      5   file within your 90 days, I'm having a hearing; and that way,

      6   they don't get around the -- or they get to use provisions

      7   which I'm suggesting could get them out of this.

      8              The verified claim is here.      It is ready for filing.

      9   It has been signed, and it's for a judicial forfeiture.

     10   Strangely, the way the statute is written, it never talks about

     11   filing a claim for judicial forfeiture.        It is only nonjudicial

     12   forfeiture, but it doesn't say you can't either.

     13              So when you go hear from them, I'm ready to file

     14   that.   It is ready to file today which would mean 90 days from

     15   today, but for a continuance, they have got to file.         But that

     16   won't be filed with you, that would be filed as I said --

     17              THE COURT:    It would get blind filed.

     18              MR. SADOW:    I'm just saying that if the Court is

     19   considering this, what the Court could say is, if you don't do

     20   it, you know, if you don't do it within 90 days, I'm going to

     21   hold a hearing.

     22              THE COURT:    Well, you know, the reason I set this

     23   down so promptly and required a response is because I do think

     24   it is important that due process is followed.        The question is

     25   where and in what for forum is the due process afforded to the

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 42 of 56

                                                                        42


      1   movant, and that's really what I'm trying up to determine here.

      2              So, Miss Rosen, anything you wanted to briefly

      3   respond to before we have the ex parte proceeding?

      4              MS. ROSEN:    Just a couple of points, and this might

      5   be neither here nor there, but on the issue of 983, I raised it

      6   as a -- sort of a guideline for due process and notice.            I'm

      7   familiar with it, and I think that I -- and every single one of

      8   us has said that we want due process here.        I think -- but I do

      9   think that what Mr. Sadow is asking for is for the movant to

     10   get more process than he is due under the case law.         And I

     11   understand he wants his money back.       Working in asset

     12   forfeiture, I find that most people do, and that doesn't mean

     13   that just because he wants it and he filed a motion that he is

     14   entitled to this hearing, that he is entitled to -- to these

     15   documents both as a matter of law and as a matter of fairness.

     16              I also just wanted to put on the record, in Bennett,

     17   there were lengthy discussions about the Government's

     18   investigation and compelling interest.       We haven't had that

     19   here because we didn't provide an in-camera filing to Your

     20   Honor because Your Honor had already reviewed -- reviewed the

     21   documents.   And so when we do have that portion of the hearing,

     22   you know, we can put on the record a little bit more about the

     23   Government's interest.     But since Your Honor here was the one

     24   who reviewed it, that I just want to make clear that that's why

     25   this record doesn't develop that point much further.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 43 of 56

                                                                        43


      1              And finally, as to Your Honor's question about the

      2   motion to seal, it is true that in this case, it's short.          As a

      3   general matter, though, all of the documents surrounding the

      4   seizure warrant with the exception the warrant itself which

      5   obviously has to be unsealed, the Government would ask the

      6   Court to consider the whole packet.       Now that being said, there

      7   is less of an interest in the motion to seal; but, as a general

      8   matter, the Government's compelling interest to keep things

      9   under seal sort of permeates the whole filing.

     10              THE COURT:    All right.    So here is what I'm going to

     11   do.   First of all, I will say, Mr. Patel, you have very good

     12   counsel.   Your Counsel have done an excellent job here today.

     13              Government Counsel is excellent as well.

     14              I'm going to take the matter under advisement, and

     15   just move as quickly as I can on this because I know it is

     16   important to everybody.

     17              What I will do is, at this point, I will conclude the

     18   hearing, and I will have just a very brief ex parte sealed

     19   hearing with the Government prosecutors.        All right.

     20              MR. SADOW:    Your Honor, may the record reflect that I

     21   am now tendering to Counsel for the Government a verified claim

     22   that says "original" on it because, technically, they get the

     23   original of the verified claim because they are the seizing

     24   party for the Attorney General.

     25              THE COURT:    All right.

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 44 of 56

                                                                        44


      1              MR. SADOW:    And I will file, in this case, a copy of

      2   it as well, if the Court would like to see a copy of it.

      3              THE COURT:    I don't.

      4              Is that a -- what is the style on that?

      5              MR. SADOW:    The style is for this case with Mr. Patel

      6   being movant/claimant.

      7              THE COURT:    I don't know if it is appropriate to file

      8   it in this case.    I think it probably has to be filed as a new

      9   civil action.

     10              MR. SADOW:    Well --

     11              THE COURT:    That's the concern that I have.       So I

     12   can't tell you at this point whether it should be filed in this

     13   action or not.    Typically, when that type of motion or pleading

     14   is filed, it is usually filed as a new civil action and given a

     15   case number.

     16              MR. SADOW:    Right, and that would be under normal

     17   circumstances, after a complaint of forfeiture has already been

     18   filed and, as a result of that, there would be a case number.

     19   So see if I can figure out an in-between.        I have tendered to

     20   the Government a verified claim.       And what I'm going to do is

     21   ask the court reporter to make a part of the record a copy of

     22   the verified claim not for filing but as a part of the record

     23   in this case so that it is shown that it, in fact, took place

     24   with what it is.

     25              THE COURT:    Without making a decision as to whether

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 45 of 56

                                                                        45


      1   it is appropriate to file in this case, I'll let you attach

      2   it -- I will let you make it a movant's exhibit to this

      3   hearing.

      4              MR. SADOW:    I will make it.

      5              THE COURT:    Just make it Movant's Exhibit Number 1.

      6   Is there any objection from.

      7              He Government?

      8              MS. ROSEN:    Not on that.

      9              I agree with you that this will probably need to be

     10   its own civil filing, and so I will acknowledge that I received

     11   this copy.   But if you determine that it should be a separate

     12   civil filing, please provide us --

     13              MR. SADOW:    To be honest, I don't believe I have to

     14   file it at all.    I simply have to give it to an attorney

     15   general or one of his representatives, since they were the

     16   seizing entity.

     17              THE COURT:    All right.    You know what, I'm not going

     18   to decide on that issue now whether you are procedurally

     19   correct.   I'll just say that I'll let you make that exhibit

     20   Movant's Exhibit 1 to this hearing and determine what weight,

     21   if any, to give it and how to handle it.

     22              MR. SADOW:    Attached to the verified claim are the

     23   six seizure warrants as an attachment.

     24              THE COURT:    All right, thank you.

     25              MS. ROSEN:    And, Your Honor, I also just want to put

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 46 of 56

                                                                        46


      1   on the record that we seized two vehicles, and Mr. Sadow has

      2   given me the keys for those vehicles.

      3              THE COURT:    Okay.

      4              MR. SADOW:    And that is not a subject matter of the

      5   proceeding before you.

      6              THE COURT:    All right.

      7              And the way it -- you will need to electronically

      8   file that exhibit, after everything is unsealed.         That exhibit

      9   would not be sealed.     That would be an unsealed exhibit.

     10              After the hearing, if necessary, you can speak to Ken

     11   Zuniga, my courtroom deputy.      He will explain the process.

     12              MR. SADOW:    I will definitely speak to him so he can

     13   explain it.

     14              THE COURT:    Anything else before we conclude the

     15   hearing?

     16              The hearing is concluded as far as the public

     17   hearing.

     18       (PROCEEDINGS ADJOURNED AT 2:44 p.m.)

     19

     20

     21

     22

     23

     24

     25

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM Document 24 Entered on FLSD Docket 09/06/2019 Page 47 of 56

                                                                        47


      1                           C-E-R-T-I-F-I-C-A-T-E

      2                  I hereby certify that the foregoing is

      3          an accurate transcription and proceedings in the

      4          above-entitled matter.

      5
          9/1/2019                     /s/DIANE MILLER
      6    DATE                      DIANE MILLER, RMR, CRR, CRC
                                     Official Court Reporter
      7                              United States District Court
                                     701 Clematis Street, Room 259
      8                              West Palm Beach, FL 33401
                                     561-514-3728
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                               Tuesday, August 27, 2019.
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          48 FLSD Docket 09/06/2019 Page 48 of 56
                                             3                                       13/22 15/12 16/5
                                                                                    accurate [1] 47/3
        MR. SADOW: [35] 2/16 2/22 3/17 5/5 30 [3] 19/10 25/17 25/17
                                                                                    acknowledge [1] 45/10
        7/13 7/24 8/24 11/20 11/22 12/2 12/5 30303 [1] 1/13
                                                                                    Act [2] 25/13 25/20
        18/8 18/10 18/12 18/15 22/6 22/10    33132 [1] 1/20
                                                                                    action [4] 27/11 44/9 44/13 44/14
        22/24 33/5 33/24 34/9 35/1 35/3      33134 [1] 1/16
                                                                                    actions [2] 32/22 40/12
        39/24 40/16 41/17 43/19 43/25 44/4 33401 [2] 1/24 47/8
                                                                                    activity [2] 17/15 17/18
        44/9 44/15 45/3 45/12 45/21 46/11    3728 [2] 1/24 47/8
                                                                                    actually [3] 8/10 35/6 35/18
        MS. ROSEN: [27] 2/12 3/14 4/18
        4/23 6/10 6/24 8/18 10/1 10/24 11/5 4
                                                                                    Additionally [2] 5/10 8/13
        22/14 23/17 25/5 27/7 27/15 27/17    41 [22] 5/21 5/25 6/2 6/2 6/4 6/6 6/15 address [10] 2/5 3/7 4/2 4/3 6/8 10/20
                                              6/17 6/19 6/23 7/8 7/22 8/1 8/2 8/11   22/5 34/2 34/14 40/15
        28/12 29/21 30/18 31/3 31/17 31/25
                                              8/14 9/8 9/12 9/19 14/11 18/19 29/20  adequate    [3] 7/1 11/11 27/4
        32/4 32/24 42/3 45/7 45/24
                                             4th [1] 1/19                           ADJOURNED         [1] 46/18
        MS. SZTYNDOR: [2] 2/18 2/21
                                                                                    administrative [2] 26/25 38/20
        THE COURT: [60]
        THE COURTROOM DEPUTY: [1] 2/7 5
                                                                                    ADRIENNE [2] 1/17 2/14
                                             500,000 [1] 38/16                      adversarial [2] 20/1 21/11
      $                                      514-3728 [1] 1/24                      adversary [1] 20/5
      $10,000 [1] 28/4                       56 [1] 1/6                             advise [1] 32/21
      $10.8 [6] 13/21 14/17 15/21 19/21      561 [1] 1/24                           advisement [1] 43/14
        21/18 28/3                           561-514-3728 [1] 47/8                  affidavit [7] 15/19 21/21 29/7 29/12
      $10.8 million [5] 13/21 14/17 15/21                                            36/21 39/6 40/5
        19/21 21/18                          6                                      affidavits [14] 4/4 4/14 5/17 7/15 9/6
      $100,000 [1] 19/21                     60 [2] 25/16 25/17                      12/15 14/19 14/19 16/3 30/2 30/2
      $20 [1] 17/10                                                                  30/5 31/2 36/10
      $50,000 [1] 19/21                      7                                      afforded   [1] 41/25
      $500,000 [2] 38/15 38/16               701  [2] 1/23  47/7                    after [10]   4/5 11/13 18/14 25/24 31/10
                                             73 [1] 25/9                             31/20 40/14 44/17 46/8 46/10
      '                                      73-day [1] 11/13                       afternoon [6] 2/2 2/13 2/15 2/17 2/20
      '80s [1] 37/19                         734 [2] 18/9 18/10                      32/24
      '90s [1] 37/19                         735 [2] 18/9 18/11                     again  [6] 14/14 18/22 20/23 29/2
                                             745 [1] 18/10                           30/11 36/1
      /                                      7th [1] 1/19                           against [3] 2/9 3/19 4/12
      /equitable [1] 18/19                                                          agency [1] 38/20
      /s/DIANE [1] 47/5                      8                                      ago [4] 12/19 12/19 16/23 27/2
                                             81181 [1] 5/9                          agree [7] 3/17 3/18 5/4 8/18 10/7
      1                                      853 [12] 8/7 8/7 13/10 21/12 24/21      19/24 45/9
      10.8 million [1] 39/12                  24/22 25/2 29/16 30/12 34/4 34/25     ahead [4] 2/3 10/21 27/17 35/3
      100 [1] 19/24                           35/10                                 akin [1] 18/21
      1090 [1] 26/3                          868 [1] 20/18                          alleged [1] 27/1
      11 [1] 17/5                                                                   allow [1] 14/8
      1105 [1] 26/4                          9                                      allowed [2] 24/7 29/19
      134 [1] 26/3                           9/1/2019 [1] 47/5                      allows [3] 13/1 19/5 23/24
      1345 [1] 23/24                         90 [7] 25/18 40/23 40/23 41/1 41/5     almost [1] 20/14
      150 [1] 25/19                           41/14 41/20                           alone [1] 9/2
      17 [5] 4/9 4/10 4/13 5/9 5/16          953 [1] 5/23                           along [1] 30/2
      18 [5] 8/6 13/1 18/25 21/13 29/16      981 [12] 8/6 8/7 13/1 13/9 14/14       already [6] 16/15 17/1 26/14 30/7
      19 [1] 33/15                            14/24 21/12 29/17 30/12 34/4 34/25     42/20 44/17
      19-81181 [1] 5/9                        35/9                                  also [12] 2/20 22/18 26/1 27/23 29/6
      19-81181-MC-Matthewman [2] 1/2 2/9 982 [3] 21/12 21/12 21/13                   30/1 32/10 33/24 36/16 40/24 42/16
      19-81181-MC-WM [2] 4/8 33/15           983 [12] 13/2 13/4 14/14 14/24 18/25 45/25
      1984 [1] 18/13                          34/22 35/6 38/12 38/13 38/17 40/22 although [1] 30/21
                                              42/5                                  am [7] 5/7 5/16 7/25 15/21 19/18 21/3
      2                                      99 [1] 1/19                             43/21
      2000s [1] 37/19                                                               Amendment       [8] 10/24 11/4 19/22
      2014 [1] 26/3                          A                                       19/25 20/3 21/4 28/21 29/3
      2017 [2] 20/16 20/18                   able [6] 14/15 18/4 21/5 35/5 37/15    AMERICA [1] 1/6
      2019 [2] 1/5 47/5                       38/5                                  amongst [1] 20/19
      21 [6] 5/22 8/6 8/7 13/1 13/10 29/16 above [1] 47/4                           amount [5] 28/4 33/17 38/19 38/19
      233 [1] 1/15                           above-entitled  [1] 47/4                38/22
      2502 [1] 1/13                          accept [1] 37/6                        amounts [1] 33/17
      259 [1] 47/7                           access [2] 13/23 38/24                 analogize [1] 24/10
      260 [1] 1/12                           accomplished [1] 13/4                  analogue [1] 29/23
      27 [1] 1/5                             accord [1] 34/11                       analysis [3] 18/18 32/7 37/6
      290 [1] 20/18                          according  [3]  12/13 12/23 36/21      and/or [1] 32/8
      2:44 [1] 46/18                         account [3] 17/12 21/18 35/19          another [5] 6/21 7/1 10/17 22/25 40/6
      2B [2] 6/19 10/2                       accounts [7] 3/11 3/14 10/16 12/10     answer [5] 12/17 12/17 31/7 35/2 39/9


     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          49 FLSD Docket 09/06/2019 Page 49 of 56
      A                                     becomes [2] 34/12 37/10                   chooses [1] 38/22
                                            before [15] 1/9 11/13 14/1 17/16          chosen [1] 35/5
      anymore [1] 39/19
                                             20/21 22/5 22/16 26/25 32/20 33/1        circuit [10] 8/20 9/17 14/7 18/6 20/15
      anything [7] 3/8 13/19 14/19 21/19
                                             33/3 36/25 42/3 46/5 46/14                20/18 20/19 20/22 20/25 38/10
       32/11 42/2 46/14
                                            begin [1] 30/18                           circuits [1] 20/19
      apologize [1] 6/11
                                            beginning [1] 37/20                       circumstance [1] 9/15
      appear [1] 32/21
                                            behind [1] 16/4                           circumstances [5] 7/2 9/25 20/4 28/8
      appearances [2] 1/11 2/11
                                            believe [10] 3/2 3/20 4/9 6/5 6/16 9/2     44/17
      applicable [2] 6/3 6/24
                                             22/21 28/8 40/17 45/13                   cite [2] 18/8 18/9
      application [2] 6/5 25/2
                                            bench [1] 15/6                            cited [1] 38/9
      applications [2] 33/5 33/10
                                            Bennett [8] 29/23 30/3 30/9 30/24         civil [34] 6/23 7/4 7/20 7/21 8/1 8/1
      applied [1] 35/7
                                             31/14 36/24 36/24 42/16                   8/5 9/1 9/1 12/12 12/23 13/3 15/4
      applies [2] 9/12 9/19
                                            best [1] 29/23                             15/8 15/15 15/20 22/11 22/16 22/19
      apply [1] 10/11
                                            between [3] 21/1 35/8 44/19                22/20 23/3 23/7 23/24 25/5 25/13
      appreciate [1] 20/15
                                            bit [3] 10/21 16/3 42/22                   25/19 26/23 27/6 38/25 39/16 44/9
      approach [1] 11/21
                                            blind [1] 41/17                            44/14 45/10 45/12
      appropriate [8] 3/3 3/23 9/9 15/10
                                            both [2] 12/22 42/15                      civilly [1] 22/19
       29/11 33/7 44/7 45/1
                                            box [1] 8/8                               claim [13] 4/1 7/5 25/15 25/18 29/20
      argue [3] 8/10 17/11 34/19
                                            brief [8] 6/7 6/19 8/5 10/3 10/15 22/21    40/21 41/8 41/11 43/21 43/23 44/20
      argument [15] 4/22 4/25 8/14 11/5
                                             32/18 43/18                               44/22 45/22
       14/9 17/25 21/24 24/24 25/7 30/8
                                            briefly [3] 40/11 40/15 42/2              claimant [2] 25/14 44/6
       30/8 36/10 39/20 39/22 39/23
                                            briefs [1] 30/20                          clear [3] 22/23 28/8 42/24
      around [2] 40/20 41/6
                                            bring [1] 36/5                            clearly [4] 34/14 35/4 38/16 39/21
      arrest [2] 11/2 11/3
                                            broad [1] 15/25                           Clematis [2] 1/23 47/7
      asked [4] 12/14 16/24 24/16 34/15
                                            brought [1] 14/13                         clerk [3] 4/6 5/8 33/18
      asking [11] 3/9 15/24 16/9 16/12 17/6
                                            burden [4] 16/10 21/16 39/5 39/8          client [2] 37/9 39/20
       17/6 17/7 18/1 18/2 40/9 42/9
                                            burden that [1] 21/16                     client's [4] 13/22 15/21 16/5 17/12
      aspect [2] 13/2 22/17
                                            business [1] 6/1                          clue [1] 14/18
      asset [3] 25/13 25/19 42/11
                                                                                      Code [3] 5/23 29/16 29/17
      assets [17] 14/2 14/5 20/8 20/20 21/3 C
                                                                                      colloquy [1] 33/20
       21/6 21/14 23/20 23/25 24/4 24/5
                                            C-E-R-T-I-F-I-C-A-T-E [1] 47/1            combat [1] 36/15
       24/7 25/22 29/4 31/24 35/8 40/8
                                            CAFRA [2] 25/12 25/15                     come [14] 6/17 13/11 13/16 13/25
      assignment [1] 15/14
                                            cake [1] 25/19                             14/15 16/10 17/14 17/16 19/5 28/20
      assume [5] 3/1 12/17 17/10 17/18
                                            call [1] 2/3                               29/13 30/12 39/19 40/1
       28/19
                                            called [4] 16/21 17/3 18/6 20/16          comes [3] 3/21 17/12 19/23
      assuming [2] 13/8 19/13
                                            Calling [1] 2/8                           coming [1] 14/23
      assumption [1] 15/9
                                            callus [3] 10/6 10/9 18/18                company [1] 32/8
      Atlanta [1] 1/13
                                            came [1] 20/12                            compelling [10] 17/24 17/25 30/25
      attach [2] 28/21 45/1
                                            camera [3] 27/12 40/16 42/19               31/22 36/11 36/21 36/23 37/5 42/18
      Attached [1] 45/22
                                            can't [15] 14/25 17/25 20/10 21/9 21/9     43/8
      attachment [1] 45/23
                                             21/9 24/2 34/19 35/10 35/11 39/5         complaint [5] 15/5 15/8 18/25 19/2
      attempt [1] 39/1
                                             39/8 39/18 41/12 44/12                    44/17
      attitude [1] 37/20
                                            candid [1] 40/18                          complete [1] 22/22
      attorney [5] 16/1 28/18 33/21 43/24
                                            cannot [2] 14/6 23/19                     complex [1] 3/5
       45/14
                                            care [2] 16/2 18/2                        concern [2] 27/2 44/11
      Attorney's [2] 1/18 40/22
                                            carefully [1] 10/8                        concerns [1] 32/12
      AUGUST [1] 1/5
                                            carry [1] 21/15                           conclude [3] 40/14 43/17 46/14
      AUSA [2] 1/17 1/18
                                            case [59]                                 concluded [1] 46/16
      authority [1] 21/2
                                            cases [7] 10/12 11/12 24/9 25/9 28/16     conduct [1] 32/7
      automatic [2] 28/16 29/6
                                             29/5 30/19                               conferred [1] 12/13
      Avenue [1] 1/15
                                            cause [23] 13/8 13/9 13/13 16/16          conferring [1] 24/16
      aware [3] 29/2 29/21 34/7
                                             16/18 17/1 18/23 19/4 24/10 24/11        consider [5] 9/13 34/13 34/14 41/3
      away [4] 15/18 17/7 21/10 37/25
                                             24/12 24/19 26/5 26/8 26/10 26/19         43/6
      B                                      29/7 36/3 36/3 37/12 37/22 37/24         considerable [1] 23/11
                                             39/19                                    considered [2] 9/9 10/8
      Bailey [1] 16/23
                                            certain [4] 14/20 14/21 20/4 25/8         considering [6] 5/20 26/7 32/23 41/3
      baked [1] 25/19
                                            certify [1] 47/2                           41/3 41/19
      banc [1] 20/25
                                            challenge [3] 3/11 13/16 35/16            consolidate [1] 4/7
      Bank [2] 10/16 26/22
                                            challenged [1] 13/13                      consolidated [1] 33/8
      Bank case [1] 26/22
                                            challenging [1] 3/12                      consulting [1] 4/6
      bankrupt [1] 30/15
                                            Chamberlain [3] 20/16 20/17 38/9          contained [1] 32/4
      based [5] 16/7 16/8 25/8 28/7 37/1
                                            chance [2] 15/3 17/20                     contemplated [1] 9/25
      basically [2] 8/2 38/8
                                            change [2] 27/24 38/5                     context [4] 29/19 30/17 33/14 34/22
      basis [5] 8/10 13/13 14/1 24/20 32/3
                                            changed [1] 24/6                          continuance [3] 40/25 41/2 41/15
      BB [1] 15/12
                                            charged [1] 21/7                          continuing [2] 9/11 11/10
      BEACH [6] 1/2 1/4 1/24 15/11 15/13
                                            choose [4] 13/14 23/2 35/12 39/5          conversing [1] 16/14
       47/8

     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          50 FLSD Docket 09/06/2019 Page 50 of 56
      C                                      determine [10] 3/7 3/22 7/19 13/12      entries [6] 4/9 4/10 4/13 4/20 5/9 5/15
                                              35/8 37/15 38/24 42/1 45/11 45/20      enumerated [1] 3/13
      conviction [3] 7/10 14/6 23/20
                                             determined [1] 35/15                    equate [1] 26/15
      copy [4] 44/1 44/2 44/21 45/11
                                             determining [1] 35/19                   equitable [13] 8/3 9/16 9/24 10/3 10/4
      Coral [1] 1/16
                                             develop [1] 42/25                        10/19 11/14 11/17 14/11 14/22 17/22
      costs [1] 26/9
                                             developed [1] 17/4                       18/16 18/19
      could [15] 13/4 13/10 14/9 14/24
                                             developing [1] 37/18                    equitably [1] 16/13
       20/20 23/1 27/12 31/2 32/9 32/9
                                             diane [4] 1/22 1/25 47/5 47/6           equivalent [3] 14/3 23/25 24/4
       32/23 37/14 40/2 41/7 41/19
                                             difference [2] 21/10 21/14              error [2] 34/18 34/19
      couldn't [1] 18/24
                                             different [2] 4/6 32/14                 especially [1] 11/6
      counsel [20] 2/18 3/7 3/9 7/12 7/13
                                             directing [1] 5/8                       ESQ [2] 1/12 1/14
       11/19 11/19 12/14 16/25 19/22 19/25
                                             directly [3] 21/6 31/24 40/21           essentially [1] 18/19
       20/3 20/5 20/11 28/6 31/20 43/12
                                             disagree [1] 25/11                      evaluated [1] 26/18
       43/12 43/13 43/21
                                             disagreed [1] 20/21                     even [18] 4/1 6/2 9/12 9/12 10/17
      Counsel's [1] 30/20
                                             disagreement [1] 7/25                    12/24 16/20 17/18 22/2 22/25 23/3
      couple [5] 18/14 31/21 35/13 39/13
                                             disclosed [1] 30/8                       25/1 25/15 25/18 28/5 38/12 39/13
       42/4
                                             disclosing [1] 32/13                     40/17
      course [5] 16/20 19/16 21/20 33/25
                                             discovery [2] 29/8 29/13                eventually [1] 22/2
       35/21
                                             discretion [7] 9/16 9/23 9/24 19/18     ever [2] 22/8 22/13
      Court's [2] 12/13 26/15
                                              34/20 35/12 40/3                       every [5] 16/3 22/13 31/5 39/2 42/7
      courtroom [2] 2/6 46/11
                                             discuss [2] 27/13 27/13                 everybody [3] 14/7 20/21 43/16
      courts [1] 4/12
                                             discussions [2] 31/6 42/17              Everyone [1] 23/19
      CRC [1] 47/6
                                             disprove [1] 17/15                      everything [8] 14/17 16/19 17/17 18/1
      creature [1] 38/3
                                             dispute [1] 29/9                         24/15 24/18 29/10 46/8
      criminal [34] 5/25 6/6 6/18 6/23 7/3
                                             disregard [3] 10/6 10/9 18/18           evidence [8] 10/13 17/16 19/8 19/9
       7/20 7/21 8/3 8/5 8/8 10/13 12/11
                                             distinction [1] 21/1                     19/9 29/10 36/5 36/14
       12/21 12/22 16/1 17/15 17/18 20/1
                                             district [9] 1/1 1/1 9/3 10/17 15/9     evidentiary [7] 3/3 26/9 26/11 26/13
       21/13 23/3 24/4 25/5 25/21 25/21
                                              15/14 16/22 34/3 47/7                   28/14 28/22 34/5
       26/23 27/7 28/20 29/7 29/9 29/12
                                             DIVISION [1] 1/2                        ex [6] 32/21 33/4 33/4 40/11 42/3
       31/23 37/10 38/25 39/17
                                             docket [5] 4/9 4/10 4/13 5/9 5/15        43/18
      criminal-related [1] 12/21
                                             documents [5] 5/18 9/7 42/15 42/21      exact [3] 6/16 11/9 33/16
      criminally [1] 22/18
                                              43/3                                   exactly [2] 15/20 19/3
      CRR [2] 1/22 47/6
                                             doesn't [9] 10/14 11/4 12/11 21/10      example [4] 7/2 10/13 11/12 37/21
      Ct [1] 26/3
                                              21/13 38/13 41/12 42/12 42/25          excellent [2] 43/12 43/13
      D                                      doing [3] 13/24 15/7 36/7               exception [1] 43/4
      date [3] 11/9 27/11 47/6               done [8] 3/8 13/7 13/8 14/17 19/4       excuse [2] 8/6 21/12
      day [2] 7/8 11/13                       30/21 34/24 43/12                      exercise [6] 8/3 9/16 17/21 19/18
      days [14] 12/19 25/9 25/16 25/17       door  [1] 36/7                           34/20 35/12
       25/17 25/18 25/19 26/23 40/23 40/23   doubt   [1] 23/5                        exercised [1] 11/17
       41/1 41/5 41/14 41/20                 down [9] 2/25 3/2 3/4 15/19 28/20       exhibit [7] 45/2 45/5 45/19 45/20 46/8
      deal [3] 20/12 38/17 41/2               30/15 39/2 41/4 41/23                   46/8 46/9
      dealing [5] 12/9 32/14 38/17 38/20     due  [14] 20/3 28/7 29/20 34/12 34/13   exhibited [1] 10/6
       38/21                                  34/14   36/6 36/17 38/23 41/24 41/25   exist [1] 18/25
      deals [2] 10/12 30/1                    42/6  42/8  42/10                      exists [2] 7/1 26/19
      Dean [3] 9/17 9/23 9/25                                                        expect [1] 12/14
                                             E                                       experience [1] 25/8
      decide [4] 9/8 33/1 40/13 45/18
                                             earlier [1] 38/9                        explain [3] 13/25 46/11 46/13
      decided [3] 13/20 20/16 35/1
                                             either [9] 3/1 5/11 6/23 9/13 15/16     extension [1] 15/17
      decides [1] 25/4
                                              29/19 36/17 39/23 41/12                extent [2] 4/24 6/25
      decision [6] 9/4 18/6 18/13 24/23 26/3
                                             electronically [1] 46/7
       44/25                                                                         F
                                             Eleventh [3] 9/17 14/6 18/6
      decisions [1] 17/3
                                             else [4] 2/21 7/21 20/21 46/14          F.2d [1] 18/9
      deem [1] 3/23
                                             en [1] 20/25                            F.3d [1] 20/18
      deems [1] 15/10
                                             end [3] 5/1 15/16 20/17                 face [4] 7/16 7/19 12/10 35/6
      defendant [4] 6/17 7/2 28/18 28/22
                                             enhanced [1] 26/9                       fact [6] 17/12 17/17 27/5 29/3 41/3
      defendants [1] 6/15
                                             enough [8] 5/6 8/25 15/4 16/9 16/14      44/23
      defense [3] 7/12 11/19 16/1
                                              17/2 20/14 36/9                        factors [3] 10/11 10/14 10/20
      definitely [1] 46/12
                                             enter [2] 5/8 9/7                       facts [7] 27/19 28/8 31/5 31/6 36/16
      definition [1] 27/9
                                             entering [1] 5/1                         37/14 39/7
      delay [3] 11/13 22/5 26/25
                                             entertain [1] 16/13                     factual [2] 24/20 34/2
      denied [2] 30/4 30/5
                                             entire [1] 21/24                        fair [1] 33/19
      depending [1] 23/14
                                             entirely [1] 17/15                      fairly [1] 38/3
      depends [1] 39/25
                                             entitled [9] 25/2 28/11 28/14 28/24     fairness [1] 42/15
      deputy [1] 46/11
                                              30/14 34/17 42/14 42/14 47/4           familiar [1] 42/7
      determination [4] 15/22 18/4 37/24
                                             Entitlement [1] 34/18                   far [6] 9/5 9/8 9/21 10/9 19/8 46/16
       38/3
                                             entity [2] 4/2 45/16                    fashion [1] 40/16
      determinations [1] 17/23

     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          51 FLSD Docket 09/06/2019 Page 51 of 56
      F                                         frankly [1] 28/25                       heard [1] 19/5
                                                frequently [1] 17/2                     hearing [58]
      federal [3] 4/12 5/25 6/6
                                                fully [1] 17/4                          hearings [1] 28/25
      federally [1] 29/21
                                                funds [23] 12/16 16/5 18/5 20/9 23/11   held [3] 3/12 4/1 20/20
      fee [1] 33/11
                                                 23/21 23/23 24/8 24/12 24/15 24/17     help [1] 27/12
      feel [1] 5/1
                                                 24/25 26/19 27/2 27/4 27/5 28/15       here [35] 3/7 3/11 6/3 6/8 7/6 11/12
      fees [1] 33/4
                                                 28/18 35/16 35/19 36/4 36/6 37/15       12/17 12/24 14/1 17/6 17/11 17/19
      felt [1] 33/11
                                                further [4] 10/21 15/2 22/16 42/25       18/21 21/15 25/1 25/3 26/15 30/1
      few [2] 15/7 31/19
                                                future [5] 11/8 27/7 27/9 32/22 40/12    32/14 36/1 36/7 38/1 39/6 39/7 39/23
      Fifth [1] 20/3
                                                                                         40/2 40/14 41/8 42/1 42/5 42/8 42/19
      figure [1] 44/19                          G                                        42/23 43/10 43/12
      figured [1] 40/20
                                                Gables [1] 1/16                         hereby [1] 47/2
      file [23] 6/15 7/5 15/4 15/17 15/18
                                                game [1] 39/8                           hesitate [1] 15/25
       22/11 23/3 25/14 25/17 25/17 33/9
                                                general [6] 29/4 32/12 43/3 43/7        hesitating [1] 27/8
       33/10 33/11 40/23 41/5 41/13 41/14
                                                 43/24 45/15                            him [5] 30/22 37/1 39/3 39/14 46/12
       41/15 44/1 44/7 45/1 45/14 46/8
                                                genetic [1] 17/19                       historically [2] 37/23 38/2
      filed [20] 6/18 6/22 7/7 7/14 8/9 12/19
                                                genetics [1] 19/12                      hold [5] 14/22 34/21 35/10 35/11
       15/9 15/10 19/1 31/14 33/3 41/16
                                                Georgia [1] 1/13                         41/21
       41/16 41/17 42/13 44/8 44/12 44/14
                                                gets [1] 13/14                          holds [1] 35/8
       44/14 44/18
                                                getting [2] 9/19 9/20                   honest [2] 17/9 45/13
      files [1] 22/3
                                                give [14] 12/15 17/7 18/21 24/2 25/13   Honor [46] 2/13 2/17 3/15 4/19 5/2 5/6
      filing [12] 18/24 22/12 33/4 40/21
                                                 25/14 30/17 36/7 39/3 39/5 39/14        6/11 7/14 8/19 10/2 10/7 10/8 10/25
       40/25 41/8 41/11 42/19 43/9 44/22
                                                 40/6 45/14 45/21                        11/24 12/9 13/6 13/7 14/13 15/13
       45/10 45/12
                                                given [5] 21/10 21/15 28/7 44/14 46/2    16/6 17/7 17/14 17/21 18/11 19/7
      final [1] 9/3
                                                gives [2] 28/15 40/24                    22/7 23/18 24/22 27/12 27/23 29/1
      finally [1] 43/1
                                                giving [2] 15/19 20/15                   29/22 30/19 31/4 32/1 32/5 33/6
      financial [1] 32/7
                                                goes [5] 19/8 19/11 21/4 22/16 37/18     34/10 35/17 35/22 39/11 42/20 42/20
      find [3] 5/11 30/19 42/12
                                                gone [2] 17/17 21/18                     42/23 43/20 45/25
      finding [9] 17/1 19/4 24/10 24/11
                                                good [8] 2/2 2/13 2/15 2/17 2/20 18/7   Honor's [4] 11/15 24/19 27/24 43/1
       24/13 24/19 26/14 26/15 26/16
                                                 39/24 43/11                            HONORABLE [1] 1/9
      findings [1] 26/8
                                                got [4] 4/5 28/23 37/1 41/15            house [1] 6/1
      finds [1] 20/8
                                                Government [71]                         however [4] 6/17 10/15 20/2 30/6
      fine [2] 5/3 34/9
                                                Government's [17] 4/16 8/4 9/25         hurt [1] 40/18
      finished [1] 20/14
                                                 11/16 13/18 15/2 17/18 19/14 21/2      hybrid [1] 9/2
      firm [1] 21/1
                                                 21/17 21/20 30/25 31/17 37/12 42/17
      first [9] 2/11 3/10 4/18 6/9 10/4 25/6
                                                 42/23 43/8                             I
       28/17 38/8 43/11
                                                governs [1] 21/12                     I'll [6] 5/8 22/14 32/16 45/1 45/19
      fit [1] 10/14
                                                grand [6] 26/4 26/10 26/16 37/23       45/19
      FL [2] 1/24 47/8
                                                 37/23 39/18                          I'm [85]
      flag [1] 8/21
                                                grant [7] 9/10 29/4 29/6 33/16 33/18  I've [1] 37/1
      Floor [1] 1/19
                                                 34/18 34/19                          idea [5] 10/5 10/22 38/18 38/23 41/2
      FLORIDA [6] 1/1 1/4 1/16 1/20 2/18
                                                granted [2] 30/6 33/14                illegal [1] 36/19
       16/22
                                                granting [2] 24/23 35/15              immediately [1] 25/24
      flow [1] 17/13
                                                groundwork [1] 11/25                  imperative [1] 40/18
      flsd.uscourts.gov [1] 1/25
                                                guess [6] 4/25 8/15 8/17 12/20 28/13  important [6] 18/23 33/22 33/23 33/24
      focus [6] 11/24 14/4 28/12 38/8 38/10
                                                 41/4                                  41/24 43/16
       40/4
                                                guideline [1] 42/6                    impression [1] 3/1
      focused [2] 29/2 35/18
                                                                                      in-between [1] 44/19
      folks [1] 41/4                            H                                     in-camera [2] 40/16 42/19
      followed [1] 41/24                        hac [5] 4/16 33/5 33/9 33/12 33/13    inclined [1] 40/10
      footnote [1] 17/5                         half [1] 7/6                          includes [1] 25/22
      forced [1] 23/11                          handle [1] 45/21                      including [2] 29/10 29/10
      foregoing [1] 47/2                        happen [5] 15/8 15/17 25/8 28/25      incorrect [1] 40/8
      forfeit [2] 22/17 22/18                    39/1                                 indefinitely [1] 24/25
      forfeitability [1] 37/13                  happening [1] 22/6                    independent [1] 26/18
      forfeitable [3] 20/9 20/10 31/24          happens [1] 22/13                     indicate [3] 11/3 12/11 22/19
      forfeited [1] 6/14                        harm [6] 31/15 37/11 37/11 37/12      indicated [3] 26/22 31/15 34/16
      forfeiture [58]                            39/9 39/10                           indicates [1] 35/24
      forget [2] 33/3 33/16                     harm's [1] 32/10                      indictment [13] 6/18 11/2 11/4 19/2
      forth [2] 18/18 19/23                     harming [1] 17/23                      23/4 23/5 25/22 26/12 28/20 31/9
      forum [1] 41/25                           hasn't [1] 14/4                        31/9 37/23 39/18
      found [11] 10/17 16/16 16/18 25/9         have [104]                            individual [3] 20/6 21/10 28/7
       26/5 26/10 29/17 34/1 34/2 34/16         haven't [5] 6/7 7/7 7/8 35/22 42/18   individuals [3] 32/7 32/8 32/10
       35/22                                    having [4] 4/6 7/21 25/24 41/5        inexplicably [1] 3/22
      Fourth [6] 20/15 20/18 20/19 20/22        healthcare [1] 16/7                   information [7] 12/15 16/9 23/15 32/9
       20/25 38/10                              hear [5] 3/20 31/20 33/23 40/11 41/13 32/13 36/25 38/5
      framework [1] 10/3

     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          52 FLSD Docket 09/06/2019 Page 52 of 56
      I                                          kind [2] 10/19 21/23                     making [1] 44/25
                                                 knows [7] 5/13 14/7 20/2 23/4 23/19      many [2] 25/8 33/9
      initiating [3] 11/8 11/10 11/13
                                                  23/20 39/1                              Marine [2] 10/16 26/22
      initiation [2] 26/23 26/25
                                                                                          matter [14] 3/4 7/18 9/1 9/1 10/9
      instead [1] 4/6                            L                                        10/16 28/24 42/15 42/15 43/3 43/8
      institute [1] 25/4
                                                 L-A-I-N at [1] 20/17                     43/14 46/4 47/4
      instituted [2] 29/12 34/7
                                                 LabSolutions [11] 3/12 3/21 12/4         Matthewman [3] 1/2 1/9 2/9
      instituting [1] 27/6
                                                  12/22 17/11 17/12 17/14 17/17 19/11     maybe [4] 11/25 19/12 21/16 39/13
      intended [1] 10/20
                                                  19/13 27/20                             MC [4] 1/2 2/9 4/8 33/15
      interest [11] 17/24 18/1 31/1 31/22
                                                 language [1] 6/16                        McCorkle [3] 16/22 35/24 38/4
       36/11 36/21 36/23 42/18 42/23 43/7
                                                 large [2] 28/1 28/1                      mean [7] 5/16 9/14 10/18 11/19 31/5
       43/8
                                                 LASERNA [2] 1/18 2/14                    41/14 42/12
      interested [4] 16/1 16/4 17/9 19/7
                                                 later [1] 3/20                           meaning [3] 13/9 13/9 13/10
      interesting [1] 16/21
                                                 law [16] 7/1 8/20 10/12 11/2 11/11       means [3] 6/21 14/3 37/6
      interestingly [2] 16/14 20/14
                                                  18/7 19/17 20/2 25/25 36/23 37/18       meet [2] 39/5 39/8
      interrupt [1] 22/22
                                                  38/15 39/4 41/4 42/10 42/15             mention [1] 11/1
      investigating [1] 36/22
                                                 lawyer [1] 10/18                         mentioned [1] 22/20
      investigation [15] 11/9 17/8 27/10
                                                 lawyers [1] 10/23                        Merchants [2] 10/16 26/22
       28/1 31/6 31/7 31/23 32/6 32/9 32/13
                                                 lay [2] 11/25 41/4                       Miami [1] 1/20
       36/13 37/7 37/10 37/12 42/18
                                                 least [9] 12/23 19/10 21/15 21/16 22/7   Middle [1] 16/22
      investigations [1] 32/15
                                                  25/19 34/12 35/14 36/6                  might [7] 7/25 38/4 39/11 40/1 40/7
      invoke [5] 9/15 9/22 11/14 20/7 35/5
                                                 leave [1] 23/15                          41/3 42/4
      involve [2] 4/14 4/15
                                                 leaves [1] 39/13                         miller [4] 1/22 1/25 47/5 47/6
      involves [5] 3/13 31/5 32/6 32/7 32/7
                                                 Lee [1] 16/23                            million [11] 13/21 14/17 15/21 17/10
      irreparably [1] 37/11
                                                 legal [1] 4/24                           19/21 21/18 28/3 39/12 39/12 39/13
      is [275]
                                                 lengthy [1] 42/17                        39/13
      isn't [2] 8/15 20/9
                                                 lens [1] 28/2                            MINALKUMAR [2] 1/3 2/9
      issue [27] 4/3 6/7 6/7 6/8 6/8 8/15
                                                 less [3] 25/10 38/15 43/7                mind [1] 38/5
       8/15 8/17 10/24 18/19 22/5 25/1
                                                 let [19] 3/8 3/10 4/17 5/19 6/9 13/21    minute [2] 29/25 30/23
       27/18 27/22 28/4 28/5 28/6 28/10
                                                  15/2 26/21 29/14 30/24 32/16 32/17      Miranda [1] 20/4
       28/13 30/1 33/13 33/22 36/1 38/23
                                                  33/1 34/7 34/14 35/13 45/1 45/2         Miss [4] 3/16 4/17 23/17 42/2
       40/15 42/5 45/18
                                                  45/19                                   moment [5] 2/4 2/5 15/15 19/23 22/14
      issued [4] 12/3 12/9 29/15 29/18
                                                 let's [8] 2/3 2/11 7/9 28/19 28/19       moments [1] 31/19
      issues [1] 3/7
                                                  28/19 28/20 38/8                        money [21] 3/20 4/1 10/18 10/18
      it [175]
                                                 light [2] 12/1 17/3                      10/22 15/21 16/24 17/11 19/10 19/13
      it's [7] 9/16 13/7 18/13 20/17 30/8
                                                 like [9] 4/11 5/2 19/4 19/5 23/14 26/1   19/13 21/18 27/3 27/19 27/25 28/4
       41/9 43/2
                                                  27/14 31/14 44/2                        30/15 33/18 39/21 40/24 42/11
      items [1] 6/14
                                                 likely [1] 12/21                         monies [3] 9/14 9/22 26/24
      its [11] 7/19 9/22 9/23 13/24 17/8 17/8
                                                 limit [1] 33/9                           Monsanto [1] 29/5
       30/8 30/8 34/20 35/6 45/10
                                                 line [2] 16/21 28/16                     months [3] 23/1 23/2 23/2
      itself [3] 20/13 29/4 43/4
                                                 little [6] 2/5 3/20 10/21 11/25 23/15    more [10] 17/4 19/10 23/15 27/16
      J                                           42/22                                   27/21 30/21 38/5 39/6 42/10 42/22
                                                 logical [1] 35/9                         most [4] 10/5 12/21 20/4 42/12
      job [1] 43/12
                                                 longer [1] 20/11                         motion [20] 1/9 4/15 6/2 6/20 8/2 8/14
      judge [17] 1/10 15/14 16/15 16/24
                                                 look [10] 9/11 13/2 13/3 16/11 20/22     9/13 9/14 26/24 30/1 30/4 31/18 33/4
       17/1 26/7 29/24 30/4 31/14 34/3 34/3
                                                  28/2 32/16 32/17 38/7 40/6              33/14 33/17 37/8 42/13 43/2 43/7
       34/4 36/24 36/25 38/3 38/4 39/3
                                                 looked [1] 40/5                          44/13
      Judges [1] 17/2
                                                 looking [3] 7/19 19/14 20/24             motions [8] 4/15 30/3 30/7 31/13
      judicial [4] 38/15 38/21 41/9 41/11
                                                 looks [1] 27/14                          31/16 31/16 32/18 33/12
      jurisdiction [13] 8/3 8/10 9/1 9/13 9/16
                                                 Loper [1] 37/9                           movant [9] 7/12 7/14 11/11 28/11
       11/14 11/17 14/12 16/12 17/22 18/19
                                                 lot [5] 10/12 16/24 25/7 27/25 30/15     34/17 40/7 42/1 42/9 44/6
       29/23 37/4
                                                 Luis [14] 20/12 23/23 23/23 24/2 24/6    movant's [5] 4/15 7/13 45/2 45/5
      jurisdictional [1] 8/13
                                                  24/7 24/12 28/17 29/1 29/2 29/4 38/7    45/20
      jurisdictions [1] 8/21
                                                  38/7 39/20                              movant/claimant [1] 44/6
      jury [5] 26/4 26/10 37/23 37/23 39/18
                                                 LYNN [1] 1/14                            move [3] 13/24 22/12 43/15
      jury's [1] 26/16
                                                                                          moved [1] 34/25
      K                                          M                                        movement [1] 30/12
                                                 made [3] 17/1 24/22 31/3                 movent [5] 2/16 13/11 19/5 23/10
      Kaley [5] 26/1 26/2 37/21 37/22 39/19
                                                 magistrate [2] 1/10 34/3                 32/19
      Kaplan [1] 29/6
                                                 main [2] 28/10 28/12                     Movent's [1] 11/19
      keep [3] 20/10 39/8 43/8
                                                 make [23] 6/12 7/17 8/6 14/8 17/22       moving [1] 3/18
      keeping [1] 36/12
                                                 18/4 19/3 21/10 21/13 22/21 22/23        MR [4] 12/8 12/10 37/3 46/4
      Ken [1] 46/10
                                                 27/9 28/22 37/5 38/4 39/20 39/22         Mr. [27] 2/16 2/22 2/23 3/12 3/16 3/19
      keys [1] 46/2
                                                 42/24 44/21 45/2 45/4 45/5 45/19         3/21 4/1 5/4 8/24 11/20 23/18 24/16
      kick [2] 11/4 40/22
                                                 makes [5] 7/22 8/13 13/24 32/14          24/24 25/7 27/1 28/11 31/20 32/20
      kicked [1] 19/25
                                                 37/23                                    33/2 33/24 34/17 37/9 42/9 43/11
      kicks [1] 20/3

     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          53 FLSD Docket 09/06/2019 Page 53 of 56
      M                                     ongoing [2] 31/23 32/6                   permitted [1] 36/2
                                            only [19] 3/11 3/18 6/25 12/20 15/11     permitting [1] 36/2
      Mr.... [2] 44/5 46/1
                                             19/7 20/20 21/6 21/12 21/14 23/21       person [1] 26/18
      Mr. Loper [1] 37/9
                                             24/20 27/8 32/9 33/13 33/19 39/20       PETER [2] 1/18 2/14
      Mr. Patel [10] 2/16 2/22 2/23 3/19
                                             40/5 41/11                              Petitioner [2] 1/4 1/12
       3/21 4/1 28/11 33/24 43/11 44/5
                                            open [1] 36/7                            Pheonetia [1] 1/15
      Mr. Patel's [3] 3/12 27/1 34/17
                                            opinion [2] 20/25 27/24                  phone [1] 6/12
      Mr. Sadow [11] 3/16 5/4 8/24 11/20
                                            opinions [1] 26/2                        place [2] 25/12 44/23
       23/18 24/16 31/20 32/20 33/2 42/9
                                            opportunity [7] 7/3 7/5 19/15 21/15      planned [1] 40/12
       46/1
                                             25/14 29/9 40/7                         planning [1] 27/6
      Mr. Sadow's [2] 24/24 25/7
                                            opposed [4] 8/3 14/10 24/21 30/17        plans [1] 22/20
      much [4] 22/16 23/22 31/5 42/25
                                            opposing [2] 30/20 31/20                 play [3] 6/17 14/14 19/23
      multiple [2] 26/2 33/11
                                            option [1] 40/24                         pleading [1] 44/13
      must [2] 14/14 17/13
                                            oral [1] 30/8                            please [1] 45/12
      myself [2] 15/7 17/4
                                            order [25] 2/6 5/8 7/4 8/17 9/7 9/14     plus [2] 7/15 13/22
      N                                      9/21 12/13 13/5 13/7 13/12 13/15        podium [1] 11/21
      N.W [1] 1/12                           13/16 13/25 14/9 18/4 18/22 19/1        point [20] 4/8 5/12 8/20 10/4 11/2
      name [1] 3/12                          21/5 22/5 24/22 28/21 28/23 34/23        12/20 15/9 19/8 19/24 23/18 25/11
      narrow [1] 11/25                       36/2                                     27/16 27/20 28/5 28/21 29/8 31/11
      nature [4] 4/16 7/20 7/20 7/21        ordering  [1] 5/16                        42/25 43/17 44/12
      NE [1] 1/19                           original [2]  43/22 43/23                pointed [1] 11/15
      near [3] 11/8 27/7 27/9               other [16] 7/9 8/9 8/10 8/21 9/19        points [2] 29/3 42/4
      neatly [2] 10/11 10/14                 10/11 10/14 23/13 26/9 31/21 32/6       portion [4] 20/9 21/17 24/3 42/21
      necessarily [6] 24/19 24/22 35/15      32/15 34/8 35/13 38/17 40/1             position [18] 3/11 6/10 10/1 11/6
       35/20 35/22 40/4                     otherwise   [1] 2/7                       11/16 13/18 15/3 15/21 20/5 21/20
      necessary [4] 3/3 4/12 14/16 46/10    out [11]  6/11  7/6 12/22 13/22 16/3      30/25 31/4 31/17 33/22 34/17 39/3
      need [13] 4/10 4/17 4/22 10/18 10/19 16/22 17/12 27/21 30/11 41/7 44/19         39/15 39/21
       17/4 20/7 22/4 28/17 28/22 34/1 45/9 over [5] 21/6 29/8 38/16 38/16 39/8      possibly [1] 40/19
       46/7                                 own [1] 45/10                            post [2] 7/9 26/12
      needed [3] 28/18 32/3 32/17           owner [3] 25/16 26/5 26/6                post-indictment [1] 26/12
      needs [2] 10/17 36/20                                                          posture [1] 36/8
                                             P                                       potential [2] 18/21 23/13
      neither [1] 42/5
                                             P-R-O-C-E-E-D-I-N-G-S [1] 2/1           potentially [3] 23/2 37/12 39/25
      never [3] 26/8 39/15 41/10
                                             p.m [1] 46/18                           power [4] 14/22 18/5 18/16 40/3
      new [4] 37/20 38/3 44/8 44/14
                                             packet [1] 43/6                         powers [3] 17/22 18/17 34/21
      news [1] 39/24
                                             page [4] 10/15 18/3 26/4 31/5           pre [1] 20/5
      next [2] 27/11 27/11
                                             PAGES [1] 1/6                           pre-adversary [1] 20/5
      nonadversarial [1] 21/11
                                             PALM [6] 1/2 1/4 1/24 15/11 15/12       preceded [1] 29/5
      none [1] 19/23
                                              47/8                                   preliminary [2] 5/19 17/3
      nonjudicial [4] 38/14 38/14 38/18
                                             papers [3] 7/14 30/8 35/21              premised [1] 6/5
       41/11
                                             paperwork [1] 12/19                     presented [2] 16/6 35/17
      normal [1] 44/16
                                             paragraph [1] 18/3                      preserving [1] 31/23
      not [104]
                                             part [10] 14/2 16/20 22/7 27/4 27/20 pretrial [2] 21/5 26/12
      nothing [10] 7/16 7/21 14/25 19/11
                                              29/8 29/13 37/18 44/21 44/22           pretty [1] 31/5
       24/6 32/13 35/9 35/10 35/23 39/6
                                             parte [6] 32/21 33/4 33/5 40/11 42/3 preventing [1] 31/1
      notice [5] 13/7 25/14 25/16 25/23 42/6
                                              43/18                                  prior [11] 12/24 14/6 18/24 18/24 19/1
      notion [2] 19/22 25/23
                                             parties [1] 6/7                          19/2 20/6 21/19 23/20 24/9 34/6
      number [7] 2/8 4/7 5/9 33/10 44/15
                                             party [4] 4/2 5/11 7/9 43/24            pro [5] 4/15 33/5 33/9 33/11 33/13
       44/18 45/5
                                             past [2] 9/19 9/20                      probable [21] 13/8 13/8 13/13 16/16
      numbers [1] 4/7
                                             PATEL [13] 1/3 2/9 2/16 2/22 2/23        16/18 17/1 18/23 19/4 24/9 24/11
      nutshell [1] 22/1
                                              3/19 3/21 4/1 12/10 28/11 33/24         24/12 24/19 26/5 26/8 26/10 26/19
      O                                       43/11 44/5                              36/3 36/3 37/22 37/24 39/19
      object [2] 4/20 7/4                    Patel's [3] 3/12 27/1 34/17             probably [3] 39/22 44/8 45/9
      objection [2] 4/25 45/6                path [1] 31/8                           problem [1] 40/20
      obtain [4] 5/21 5/24 13/6 21/5         patient   [1] 21/23                     procedural [1] 13/2
      obtained [2] 5/22 6/20                 pay  [6]   10/18 10/22 28/6 28/18 33/10 procedurally [1] 45/18
      obtaining [1] 13/5                      39/21                                  procedure [3] 5/25 6/6 8/4
      obviously [5] 27/25 30/24 32/11 38/23 PEACHTREE [1] 1/12                       procedures [1] 26/9
       43/5                                  people    [1] 42/12                     proceed [3] 22/20 26/11 40/13
      occurred [1] 29/21                     per [1]    18/3                         proceeded [1] 28/17
      off [2] 3/8 14/14                      percent [2] 19/10 19/24                 proceeding [8] 2/4 20/1 22/4 30/13
      offense [1] 21/7                       period   [2]  23/11 25/10                32/4 34/6 42/3 46/5
      Office [2] 1/18 40/22                  permeates [1] 43/9                      proceedings [8] 7/7 11/8 11/11 11/14
      Official [2] 1/23 47/6                 permission [1] 12/12                     20/6 25/4 46/18 47/3
      old [1] 18/6                           permit   [1]  38/13                     proceeds   [1] 27/22
      Once [1] 39/18                         permits [1] 38/12                       process [15] 10/8 20/3 28/7 29/20


     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          54 FLSD Docket 09/06/2019 Page 54 of 56
      P                                      redress [1] 22/3                           Rosenberg [1] 30/4
                                             reference [6] 7/17 7/23 8/6 8/7 22/19      route [1] 23/3
      process... [11] 34/12 34/13 34/14 36/6
                                              23/6                                      rule [17] 5/21 6/1 6/2 6/4 6/5 6/15
       36/19 41/24 41/25 42/6 42/8 42/10
                                             reflect [1] 43/20                           6/17 7/22 8/3 8/11 8/14 8/14 8/15 9/8
       46/11
                                             Reform [2] 25/13 25/20                      9/12 14/11 29/20
      promptly [1] 41/23
                                             refund [3] 33/4 33/16 33/18                rules [3] 5/25 6/6 38/17
      proof [1] 16/10
                                             regarding [1] 30/24                        run [1] 39/11
      property [18] 6/2 6/16 6/20 7/16 7/23
                                             related [6] 5/18 9/6 12/21 16/8 17/18
       7/23 10/6 14/4 14/5 14/5 21/7 23/7
                                              30/1                                      S
       23/25 24/1 25/16 26/5 26/6 29/20
                                             relatively [1] 32/18                       SADOW [16] 1/12 2/17 3/16 5/4 8/24
      proposed [1] 27/11
                                             release [3] 12/16 24/16 32/8                11/20 12/8 23/18 24/16 31/20 32/20
      prosecutors [1] 43/19
                                             releasing [1] 31/15                         33/2 37/3 42/9 46/1 46/4
      protected [1] 18/20
                                             relevance [1] 40/13                        Sadow's [2] 24/24 25/7
      protecting [1] 31/23
                                             relief [3] 9/10 10/4 21/23                 said [23] 10/15 11/7 12/10 16/15
      protections [1] 25/12
                                             remain [4] 4/10 4/17 13/23 36/16            16/17 16/20 17/1 19/1 20/22 23/19
      protective [1] 24/21
                                             remedies [1] 23/13                          24/2 24/17 25/9 30/13 30/16 35/14
      prove [2] 19/12 23/10
                                             remedy [5] 7/1 11/11 14/14 18/21            35/24 37/1 37/25 38/4 41/16 42/8
      provide [2] 42/19 45/12
                                              23/24                                      43/6
      provision [3] 7/22 8/4 8/8
                                             report [2] 8/16 9/2                        salient [1] 10/5
      provisions [2] 38/17 41/6
                                             REPORTED [1] 1/22                          same [18] 11/12 12/8 13/5 13/9 13/10
      public [2] 40/14 46/16
                                             reporter [4] 1/23 5/13 44/21 47/6           14/22 15/20 23/6 27/9 28/2 28/2
      purely [2] 8/1 8/1
                                             representative [1] 33/21                    30/22 33/12 33/12 34/22 35/9 38/1
      purported [1] 26/6
                                             representatives [1] 45/15                   38/6
      purposes [1] 4/22
                                             request [5] 5/11 30/4 30/5 33/16           say [34] 5/2 7/9 7/13 12/24 13/14
      pursuant [4] 9/16 23/22 24/18 29/15
                                              33/18                                      14/11 14/11 14/15 15/19 15/25 16/9
      pursued [1] 24/21
                                             requested [1] 29/1                          17/16 19/5 19/7 19/16 19/18 21/4
      Q                                      requests [1] 26/6                           21/8 25/20 27/25 28/19 28/20 36/5
                                             require [1] 25/13                           36/15 36/19 37/21 37/22 39/11 40/3
      quarters [1] 20/24
                                             required [5] 10/8 24/19 28/17 33/13         41/4 41/12 41/19 43/11 45/19
      question [21] 4/13 5/19 5/23 8/20
                                              41/23                                     saying [18] 5/15 8/9 17/21 18/20
       11/15 14/25 16/11 17/24 20/11 23/9
                                             rereading    [1] 31/18                      19/20 19/25 20/7 20/8 20/23 21/3
       25/6 29/14 30/23 34/12 34/15 35/11
                                             research [2] 30/20 30/21                    22/1 24/3 32/11 34/13 38/8 38/10
       37/9 37/10 40/1 41/24 43/1
                                             respect [2] 36/17 38/23                     39/4 41/18
      questioned [1] 20/7
                                             respectfully [3] 11/24 38/2 38/11          says [13] 11/13 12/12 12/25 13/3
      questioning [1] 6/1
                                             respond [5] 25/15 25/18 31/20 34/8          14/25 20/25 26/7 35/9 35/10 36/23
      questions [4] 3/9 3/25 12/14 31/21
                                              42/3                                       39/4 39/6 43/22
      quickly [1] 43/15
                                             Respondant      [1] 1/7                    scenario [3] 9/20 30/11 34/3
      quite [3] 10/11 10/14 28/25
                                             RESPONDENT          [1] 1/17               seal [11] 4/17 30/3 30/5 30/7 31/13
      quote [1] 26/1
                                             response [4] 3/5 4/16 17/2 41/23            31/16 31/16 32/18 43/2 43/7 43/9
      R                                      rest [1] 33/20                             sealed [15] 2/4 2/6 2/6 4/10 4/23 5/1
      raise [2] 6/8 27/22                    restrain [4] 21/2 21/9 23/19 24/7           5/10 5/12 5/14 32/4 36/12 36/16
      raised [2] 8/21 42/5                   restrained [5] 14/6 20/20 23/23 24/1        40/15 43/18 46/9
      rare [2] 9/15 9/24                      24/6                                      sealing [3] 4/3 4/11 4/12
      rarely [1] 28/25                       restraining   [11] 13/5 13/7 13/12 13/15   search [9] 5/21 5/24 6/4 6/21 9/6 12/3
      read [1] 30/3                           13/15 13/25 14/9 18/22 19/1 21/5           12/3 12/6 12/21
      ready [4] 40/21 41/8 41/13 41/14        34/23                                     second [1] 16/11
      real [1] 14/1                          restraint  [1] 23/25                       section [5] 6/19 10/2 10/23 23/6 23/24
      realize [1] 19/17                      restrictions [1] 14/16                     sections [1] 29/18
      really [14] 8/15 8/19 9/15 10/4 14/4   result [1] 44/18                           seek [3] 15/17 22/3 40/25
       16/1 19/23 21/23 24/25 31/15 33/12 return [9] 6/2 6/20 7/15 7/23 7/23 9/14       seeking [3] 7/15 21/23 34/12
       38/10 40/8 42/1                        9/21 26/24 29/20                          seem [1] 11/2
      reason [9] 4/10 15/11 23/1 24/20       returned   [1] 23/5                        seemed [1] 4/7
       26/11 26/13 26/17 36/20 41/22         returns [1] 39/18                          seems [5] 6/3 10/9 22/1 28/12 31/14
      reasonable [2] 25/20 27/1              reveal [1] 36/13                           seen [4] 6/7 6/20 7/8 35/22
      reasoning [1] 35/7                     revealed [1] 37/11                         seize [5] 12/12 12/25 13/2 21/9 24/25
      reasons [1] 33/8                       revealing [1] 31/12                        seized [19] 3/21 6/14 7/23 8/5 10/12
      rebut [1] 37/15                        reviewed [3] 42/20 42/20 42/24              13/22 14/6 14/17 15/12 15/22 17/10
      received [1] 45/10                     risk [1] 39/11                              20/21 24/18 26/25 27/2 27/3 28/3
      recommendation [2] 8/16 9/3            RMR [2] 1/22 47/6                           28/3 46/1
      reconsider [1] 17/3                    Robin [1] 2/19                             seizing [4] 10/6 11/13 43/23 45/16
      record [9] 17/4 22/22 42/16 42/22      Robinson [1] 18/6                          seizure [39] 3/19 4/14 5/17 5/22 6/21
       42/25 43/20 44/21 44/22 46/1          ROBYN [1] 1/14                              7/7 7/16 7/17 9/20 10/7 10/16 12/5
      recuse [2] 16/25 17/4                  Room [1] 47/7                               12/8 12/11 12/21 13/6 13/15 13/16
      redact [1] 16/3                        ROSEN [5] 1/17 2/14 4/18 23/17 42/2         14/10 14/24 16/5 16/23 23/22 24/14
      redacted [3] 18/2 36/21 39/6           Rosenbaum [1] 31/14                         24/18 24/23 25/24 26/16 29/15 29/18
      redaction [1] 31/2                     Rosenbaum's [1] 29/24                       30/2 31/1 34/4 35/15 36/2 36/2 38/2


     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          55 FLSD Docket 09/06/2019 Page 55 of 56
      S                                       statute [10] 5/23 6/13 7/18 7/18 20/12   than [7] 7/9 8/10 25/10 27/21 38/15
                                               21/4 21/11 28/15 38/11 41/10             39/6 42/10
      seizure... [2] 43/4 45/23
                                              statutes [1] 12/24                       that [315]
      seizures [1] 3/13
                                              stay [3] 4/24 15/20 22/12                that that [1] 32/3
      sense [3] 14/12 15/25 36/14
                                              step [1] 15/2                            their [11] 10/18 16/2 17/24 26/9 27/2
      separate [1] 45/11
                                              Steve [1] 2/17                            28/10 28/12 36/13 39/2 39/7 40/12
      seriously [1] 32/23
                                              STEVEN [1] 1/12                          themselves [2] 16/25 30/3
      set [4] 2/25 3/2 3/4 41/22
                                              still [6] 6/23 9/11 18/7 28/22 35/21     theories [4] 27/21 36/11 36/12 37/13
      seven [1] 26/22
                                               39/13                                   theory [10] 14/21 16/4 16/7 17/19
      several [1] 16/22
                                              stops [1] 35/5                            19/14 21/17 36/14 36/14 36/15 39/7
      shed [1] 12/1
                                              store [1] 17/7                           there [61]
      short [2] 32/18 43/2
                                              story [1] 35/25                          therefore [2] 23/7 26/19
      shot [1] 36/7
                                              strangely [4] 8/25 17/2 36/9 41/10       thereto [1] 23/25
      show [8] 14/16 17/25 19/10 21/15
                                              STREET [4] 1/12 1/19 1/23 47/7           they [61]
       24/14 27/4 27/19 40/7
                                              style [2] 44/4 44/5                      thing [8] 12/20 13/5 34/8 34/11 35/23
      showing [2] 28/17 28/23
                                              subject [2] 21/6 46/4                     36/20 38/1 38/6
      shown [3] 36/3 36/3 44/23
                                              substantial [1] 21/17                    things [10] 3/22 4/15 4/16 10/19 15/16
      shrink [1] 37/20
                                              substitute [7] 14/3 14/5 14/5 20/20       16/24 25/8 31/6 35/13 43/8
      shut [3] 15/18 30/15 39/2
                                               23/20 24/4 24/5                         think [28] 9/5 9/7 9/9 9/17 10/4 10/6
      sic [1] 30/4
                                              such [3] 4/15 26/7 34/21                  11/24 14/1 15/11 18/23 21/22 22/8
      side [2] 3/1 25/21
                                              suggest [2] 8/5 39/9                      25/17 27/16 27/23 27/24 28/1 28/10
      signaled [1] 21/1
                                              suggested [1] 32/20                       29/23 33/7 33/18 36/8 40/12 41/23
      signed [1] 41/9
                                              suggesting [9] 14/10 14/22 21/14          42/7 42/8 42/9 44/8
      simple [1] 13/18
                                               34/20 35/6 36/6 37/13 40/2 41/7         third [2] 4/2 7/9
      simply [6] 5/6 13/19 14/25 16/8 37/25
                                              suggestive [1] 17/14                     third-party [2] 4/2 7/9
       45/14
                                              suggests [1] 34/18                       though [4] 22/2 25/2 35/7 43/3
      since [5] 5/24 13/8 29/2 42/23 45/15
                                              Suite [2] 1/13 1/15                      thought [1] 26/8
      single [4] 22/13 34/16 39/2 42/7
                                              sum [1] 20/25                            three [1] 20/24
      sit [1] 13/19
                                              supervisory [3] 18/17 34/21 40/3         time [24] 3/13 5/2 12/8 13/20 17/23
      situation [2] 19/20 40/4
                                              supported [1] 25/25                       20/15 20/22 22/5 23/12 25/10 25/23
      six [6] 3/13 3/19 4/6 12/10 12/19
                                              Supreme [3] 20/25 26/3 37/24              26/17 29/11 31/7 31/10 32/5 35/18
       45/23
                                              sure [5] 6/12 23/4 27/9 27/17 38/12       36/22 38/8 38/19 38/19 38/22 39/2
      Sixth [7] 10/24 11/4 19/22 19/25 21/4
                                              surrounding [1] 43/3                      40/25
       28/20 29/3
                                              SZTYNDOR [3] 1/14 2/19 3/16              timeframe [2] 27/14 32/22
      skip [1] 10/21
                                                                                       timing [2] 38/13 40/12
      some [12] 3/7 3/9 3/22 5/11 9/1 12/1 T
                                                                                       Title [1] 29/16
       15/9 16/7 25/11 28/23 29/8 31/10
                                              tainted [25] 14/2 14/17 15/22 16/11      today [6] 2/25 3/2 21/24 41/14 41/15
      somebody [2] 10/17 26/17
                                               18/4 19/13 21/2 21/14 21/18 24/8         43/12
      someone [2] 28/2 28/3
                                               24/12 24/15 26/20 27/5 31/24 35/8       told [2] 16/2 37/8
      someone we [1] 28/3
                                               35/16 35/20 36/6 37/16 37/17 38/8       too [6] 11/25 16/19 22/16 23/22 31/11
      something [12] 4/3 5/2 9/7 9/11 13/20
                                               38/11 38/24 40/5                         31/21
       13/21 15/15 16/8 17/13 22/18 36/12
                                              take [9] 15/2 16/11 31/19 32/16 32/17    took [1] 44/23
       36/16
                                               38/23 39/15 40/6 43/14                  toto [1] 40/6
      sometimes [1] 35/25
                                              taken [2] 6/16 21/9                      trace [1] 39/12
      somewhat [1] 3/5
                                              taking [1] 6/11                          traceable [6] 21/7 23/25 24/3 24/7
      somewhere [1] 11/7
                                              talk [3] 10/3 11/12 18/16                 36/17 36/18
      soon [2] 15/3 22/11
                                              talked [1] 24/9                          tracing [6] 21/20 28/14 31/6 36/16
      sorry [5] 13/1 18/11 22/22 33/15 37/3
                                              talking [6] 4/4 4/5 19/20 19/21 23/1      37/14 39/7
      sort [4] 7/8 26/12 42/6 43/9
                                               38/6                                    traditional [1] 14/12
      sought [1] 23/21
                                              talks [3] 24/8 26/4 41/10                transcript [4] 1/9 2/6 5/10 5/14
      SOUTHERN [1] 1/1
                                              target [1] 37/9                          transcription [1] 47/3
      speak [2] 46/10 46/12
                                              technically [1] 43/22                    trial [2] 10/13 20/21
      speaking [1] 32/6
                                              telemedicine [4] 17/19 19/11 21/19       true [3] 19/12 20/2 43/2
      speaks [1] 38/13
                                               27/20                                   try [1] 15/15
      specific [6] 7/18 28/14 31/7 32/11
                                              tell [3] 17/8 32/2 44/12                 trying [5] 8/8 15/24 24/25 30/10 42/1
       35/19 35/19
                                              tells [1] 18/3                           turn [4] 22/14 32/20 33/1 35/13
      speculation [1] 25/7
                                              temporarily [1] 13/13                    turned [2] 8/2 29/8
      split [1] 18/14
                                              temporary [5] 13/5 13/6 14/9 18/22       turns [1] 12/22
      stage [1] 26/12
                                               19/1                                    twice [1] 35/14
      standing [2] 4/1 39/22
                                              tendered [1] 44/19                       two [9] 7/6 15/16 15/18 25/10 27/2
      standpoint [1] 35/9
                                              tendering [1] 43/21                       29/2 29/3 30/9 46/1
      start [3] 3/8 22/12 30/14
                                              terms [2] 24/10 38/14                    type [4] 14/23 27/11 34/5 44/13
      starting [2] 2/12 20/6
                                              territory [1] 5/1                        typically [5] 5/25 6/14 6/19 7/8 44/13
      states [18] 1/1 1/6 1/10 2/10 2/12 2/14
                                              test [1] 39/18
       5/22 9/23 15/14 20/17 26/2 29/16
                                              tested [1] 18/24                         U
       29/16 33/21 33/24 35/23 37/25 47/7
                                              testing [1] 17/19                        U.S [3] 1/18 9/17 40/21
      status [1] 19/3

     8/27/2019
Case 9:19-mc-81181-WM
      PATEL vs. USA   Document 24 Entered on
                                          56 FLSD Docket 09/06/2019 Page 56 of 56
      U                                        27/8 27/20 27/25 30/13 31/21 34/5       won't [1] 41/16
                                               34/6 36/15 39/10 41/1 41/1 42/8         wording [1] 6/12
      U.S.C [6] 8/6 8/7 13/1 13/10 18/25
                                               42/24 45/25                             words [2] 9/19 26/10
       21/13
                                               want or [1] 34/5                        work [1] 31/11
      umbrella [1] 24/15
                                               wanted [12] 3/5 3/6 6/8 6/12 8/21       Working [1] 42/11
      unable [1] 7/19
                                               22/15 22/23 27/22 33/23 34/8 42/2       worry [1] 39/14
      unaware [1] 30/21
                                               42/16                                   wouldn't [2] 12/16 39/22
      under [47] 4/17 5/21 5/22 5/25 6/2 6/4
                                               wanted the [1] 22/15                    written [1] 41/10
       6/15 8/5 9/23 13/1 14/15 14/24 14/24
                                               wants [4] 37/5 37/22 42/11 42/13        wrong [2] 28/23 37/3
       18/5 18/17 19/16 20/4 21/3 21/4
                                               warrant [26] 5/21 5/22 5/24 6/4 6/21    wrote [1] 37/8
       21/16 23/24 24/1 24/12 24/15 24/21
                                               6/21 7/17 7/17 9/6 9/20 10/7 12/3
       24/22 25/12 25/15 27/2 27/10 29/1
                                               12/5 12/6 12/11 12/22 13/6 23/22        Y
       29/18 30/11 33/14 34/20 34/25 36/12
                                               24/18 26/16 29/18 30/2 31/1 34/5        Yeah [3] 9/5 16/17 39/25
       37/7 38/10 38/15 39/16 39/17 39/20
                                               43/4 43/4                               years [6] 15/7 16/23 18/14 21/19 23/2
       42/10 43/9 43/14 44/16
                                               warrants [12] 3/19 4/14 5/18 12/9        25/8
      underlying [4] 4/14 5/17 9/6 30/6
                                               24/14 24/21 24/23 29/15 30/6 35/16      yes [8] 8/19 10/25 11/22 12/17 27/25
      understand [14] 8/4 8/12 8/23 11/5
                                               38/2 45/23                               30/16 32/1 33/6
       15/6 15/11 16/19 17/24 18/19 21/22
                                               was [43] 3/4 6/5 6/16 6/20 10/12        yesterday [1] 12/24
       27/15 30/10 40/17 42/11
                                               10/13 12/17 12/17 16/7 16/14 16/21      yet [4] 7/7 11/4 20/1 35/25
      understood [1] 30/9
                                               16/24 16/25 17/5 18/4 18/22 20/16       you [142]
      unfair [1] 33/11
                                               20/19 24/1 24/9 25/2 25/6 25/9 26/23
      unique [1] 40/4
                                               27/1 27/20 28/7 29/18 29/25 31/15       Z
      UNITED [17] 1/1 1/6 1/10 2/9 2/12                                                Zuniga [1] 46/11
                                               33/11 33/17 34/8 34/22 35/19 35/20
       2/14 5/22 9/23 15/14 20/17 26/1
                                               36/1 36/3 36/3 36/10 37/4 37/23
       29/16 29/16 33/21 33/24 37/25 47/7
                                               42/23
      unless [1] 5/11
                                               way [16] 5/16 9/10 9/13 20/24 27/10
      unreasonable [3] 25/10 25/12 26/23
                                               30/9 31/2 31/8 31/10 32/10 34/22
      unseal [4] 5/8 30/2 30/4 30/5
                                               37/7 40/20 41/5 41/10 46/7
      unsealed [6] 4/20 31/10 32/19 43/5
                                               wayside [1] 23/8
       46/8 46/9
                                               we [70]
      unsealing [8] 4/4 5/15 5/17 7/15 9/5
                                               weeds [1] 23/23
       30/6 31/1 31/16
                                               week [2] 7/6 12/19
      untainted [24] 14/3 14/3 14/5 15/23
                                               week-and-a-half [1] 7/6
       16/12 18/5 20/9 20/9 21/2 21/8 23/9
                                               weeks [3] 7/6 25/10 27/2
       23/10 24/8 24/13 24/17 27/6 29/4
                                               weight [1] 45/20
       35/8 37/16 37/17 38/9 38/11 38/25
                                               welcome [1] 31/19
       40/5
                                               went [5] 10/7 14/20 27/19 35/24 36/25
      until [5] 2/6 6/18 13/24 23/15 25/3
                                               WEST [6] 1/2 1/4 1/24 15/11 15/12
      unusual [1] 3/5
                                               47/8
      up [6] 5/1 14/13 20/12 20/23 39/17
                                               What's [1] 31/16
       42/1
                                               whatever [3] 14/15 30/16 33/17
      upon [5] 5/11 6/5 7/18 8/10 17/3
                                               wherever [1] 15/10
      us [7] 13/19 18/21 20/22 24/14 25/13
                                               whether [40] 3/25 6/1 6/20 7/19 7/20
       42/8 45/12
                                               7/20 8/14 8/15 8/16 9/19 9/21 10/5
      use [5] 7/22 20/18 37/22 40/3 41/6
                                               10/22 12/11 13/12 14/20 15/1 16/7
      using [1] 27/9
                                               16/8 18/2 20/11 21/11 24/6 24/9 25/4
      usually [1] 44/14
                                               26/18 27/18 28/5 28/6 28/7 29/19
      V                                        30/12 32/18 34/3 35/11 35/18 37/15
      value [1] 26/8                           44/12 44/25 45/18
      vehicle [2] 7/9 35/5                     while [2] 2/5 15/7
      vehicles [2] 46/1 46/2                   whole [5] 35/25 36/19 40/1 43/6 43/9
      verified [8] 40/21 40/22 41/8 43/21      why [14] 4/10 14/1 14/18 18/1 22/10
       43/23 44/20 44/22 45/22                 23/1 23/10 24/20 33/13 35/24 36/20
      versus [14] 9/17 9/23 15/22 15/23        39/4 40/7 42/24
       16/11 18/5 20/17 24/8 26/1 37/17        WILLIAM [1] 1/9
       38/9 38/11 38/25 40/5                   willing [3] 12/15 12/16 40/6
      very [12] 18/23 21/22 28/25 31/6         win [2] 7/8 17/25
       32/11 32/23 33/24 37/25 40/11 40/14     wind [1] 20/23
       43/11 43/18                             wise [2] 4/7 38/13
      vice [5] 4/16 33/5 33/9 33/12 33/14      wishes [1] 15/1
      violation [1] 14/21                      within [8] 4/9 14/14 23/5 32/4 35/21
                                               40/23 41/5 41/20
      W                                        without [5] 13/7 15/22 17/23 23/11
      wait [5] 13/19 25/3 30/13 39/5 41/1      44/25
      waiting [1] 30/17                        witnesses [3] 16/2 17/8 36/14
      want [19] 3/1 4/3 15/19 19/19 22/15      WM [2] 4/8 33/15


     8/27/2019
